Exhibit 10.1

 

Execution Version

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 26, 2011

among

THE PEP BOYS — MANNY, MOE & JACK,
as the Lead Borrower

For

The Borrowers Named Herein

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, Swing Line Lender
and L/C Issuer,

and

The Other Lenders Party Hereto

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

(successor by merger to Wells Fargo Retail Finance, LLC)

and
REGIONS BANK
as
Co-Syndication Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

(as successor to Banc of America Securities LLC),
WELLS FARGO BANK, NATIONAL ASSOCIATION

(successor by merger to Wells Fargo Retail Finance, LLC),

and
REGIONS BANK
as
Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

43

1.03

 

Accounting Terms

44

1.04

 

Rounding

44

1.05

 

Times of Day

44

1.06

 

Letter of Credit Amounts

44

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

45

 

 

 

 

2.01

 

Committed Loans; Reserves

45

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

46

2.03

 

Letters of Credit

48

2.04

 

Swing Line Loans

56

2.05

 

Prepayments

60

2.06

 

Termination or Reduction of Commitments

61

2.07

 

Repayment of Loans

61

2.08

 

Interest

62

2.09

 

Fees

62

2.10

 

Computation of Interest and Fees

62

2.11

 

Evidence of Debt

63

2.12

 

Payments Generally; Administrative Agent’s Clawback

63

2.13

 

Sharing of Payments by Lenders

65

2.14

 

Settlement Amongst Lenders

66

2.15

 

Increase in Commitments

66

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

68

 

 

 

 

3.01

 

Taxes

68

3.02

 

Illegality

70

3.03

 

Inability to Determine Rates

70

3.04

 

Increased Costs; Reserves on LIBO Rate Loans

70

3.05

 

Compensation for Losses

72

3.06

 

Mitigation Obligations; Replacement of Lenders

72

3.07

 

Survival

73

3.08

 

Designation of Lead Borrower as Borrowers’ Agent

73

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

73

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

73

4.02

 

Conditions to all Credit Extensions

76

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

77

 

 

 

 

5.01

 

Existence, Qualification and Power

77

5.02

 

Authorization; No Contravention

77

5.03

 

Governmental Authorization; Other Consents

78

 

i

--------------------------------------------------------------------------------


 

5.04

 

Binding Effect

78

5.05

 

Financial Statements; No Material Adverse Effect

78

5.06

 

Litigation

79

5.07

 

No Default

79

5.08

 

Ownership of Property; Liens

79

5.09

 

Environmental Compliance

80

5.10

 

Insurance

80

5.11

 

Taxes

80

5.12

 

ERISA Compliance

81

5.13

 

Subsidiaries; Equity Interests

81

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

81

5.15

 

Disclosure

82

5.16

 

Compliance with Laws

82

5.17

 

Intellectual Property; Licenses, Etc.

82

5.18

 

Labor Matters

82

5.19

 

Security Documents

83

5.20

 

Solvency

83

5.21

 

Deposit Accounts; Credit Card Arrangements

84

5.22

 

Brokers

84

5.23

 

Customer and Trade Relations

84

5.24

 

Material Contracts

84

5.25

 

Casualty

84

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

84

 

 

 

 

6.01

 

Financial Statements

84

6.02

 

Certificates; Other Information

85

6.03

 

Notices

87

6.04

 

Payment of Obligations

88

6.05

 

Preservation of Existence, Etc.

88

6.06

 

Maintenance of Properties

88

6.07

 

Maintenance of Insurance

89

6.08

 

Compliance with Laws

90

6.09

 

Books and Records; Accountants

90

6.10

 

Inspection Rights

90

6.11

 

Use of Proceeds

90

6.12

 

Additional Loan Parties

91

6.13

 

Cash Management

91

6.14

 

Information Regarding the Collateral

92

6.15

 

Physical Inventories

93

6.16

 

Environmental Laws

93

6.17

 

Further Assurances

94

6.18

 

Compliance with Terms of Leaseholds

94

6.19

 

Material Contracts

94

6.20

 

Term Loan Indebtedness

94

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII NEGATIVE COVENANTS

95

 

 

 

 

7.01

 

Liens

95

7.02

 

Investments

95

7.03

 

Indebtedness; Disqualified Stock

95

7.04

 

Fundamental Changes

95

7.05

 

Dispositions

95

7.06

 

Restricted Payments

95

7.07

 

Prepayments of Indebtedness

96

7.08

 

Change in Nature of Business

96

7.09

 

Transactions with Affiliates

96

7.10

 

Burdensome Agreements

97

7.11

 

Use of Proceeds

97

7.12

 

Amendment of Material Documents

97

7.13

 

Corporate Name; Fiscal Year

97

7.14

 

Deposit Accounts; Credit Card Processors

97

7.15

 

Minimum Availability

98

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

98

 

 

8.01

 

Events of Default

98

8.02

 

Remedies Upon Event of Default

101

8.03

 

Application of Funds

101

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

102

 

 

 

 

9.01

 

Appointment and Authority

102

9.02

 

Rights as a Lender

103

9.03

 

Exculpatory Provisions

103

9.04

 

Reliance by Agents

104

9.05

 

Delegation of Duties

104

9.06

 

Resignation of Agents

105

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

106

9.08

 

No Other Duties, Etc.

106

9.09

 

Administrative Agent May File Proofs of Claim

106

9.10

 

Collateral and Guaranty Matters

107

9.11

 

Notice of Transfer

107

9.12

 

Reports and Financial Statements

107

9.13

 

Agency for Perfection

108

9.14

 

Indemnification of Agents

108

9.15

 

Relation among Lenders

109

9.16

 

Defaulting Lender

109

 

 

 

 

ARTICLE X MISCELLANEOUS

110

 

 

 

 

10.01

 

Amendments, Etc.

110

10.02

 

Notices; Effectiveness; Electronic Communications

111

10.03

 

No Waiver; Cumulative Remedies

113

10.04

 

Expenses; Indemnity; Damage Waiver

113

10.05

 

Payments Set Aside

115

 

iii

--------------------------------------------------------------------------------


 

10.06

 

Successors and Assigns

115

10.07

 

Treatment of Certain Information; Confidentiality

119

10.08

 

Right of Setoff

119

10.09

 

Interest Rate Limitation

120

10.10

 

Counterparts; Integration; Effectiveness

120

10.11

 

Survival

120

10.12

 

Severability

121

10.13

 

Replacement of Lenders

121

10.14

 

Governing Law; Jurisdiction; Etc.

122

10.15

 

Waiver of Jury Trial

123

10.16

 

No Advisory or Fiduciary Responsibility

123

10.17

 

USA PATRIOT Act Notice

124

10.18

 

Foreign Assets Control Regulations

124

10.19

 

Time of the Essence

124

10.20

 

Press Releases

124

10.21

 

Additional Waivers

125

10.22

 

No Strict Construction

126

10.23

 

Attachments

126

10.24

 

Copies and Facsimiles

126

10.25

 

Existing Credit Agreement Amended and Restated

127

 

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

1.01

 

Borrowers

1.02

 

Guarantors

1.03

 

Existing Letters of Credit

2.01

 

Commitments and Applicable Percentages

6.02

 

Financial and Collateral Reporting

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

Form of

A-1

 

Committed Loan Notice

A-2

 

Conversion/Continuation Notice

B

 

Swing Line Loan Notice

C-1

 

Committed Loan Note

C-2

 

Swing Line Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Borrowing Base Certificate

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
July 26, 2011, among:

 

THE PEP BOYS — MANNY, MOE & JACK, a Pennsylvania corporation (the “Lead
Borrower”);

 

the Persons named on Schedule 1.01 hereto (each a “Borrower” and collectively,
the “Borrowers”);

 

the Guarantors named on Schedule 1.02 hereto;

 

each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”); and

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer.

 

The Borrowers and the Guarantors have entered into a certain Credit Agreement
dated as of January 16, 2009 (as amended and in effect, on and prior to the date
hereof, the “Existing Credit Agreement”) among such Borrowers and Guarantors,
the Lenders party thereto and Bank of America, N.A., as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer.

 

The Borrowers, the Guarantors, the Administrative Agent, the Collateral Agent
and the Lenders desire to amend and restate the Existing Credit Agreement to
modify certain of the provisions thereof upon the terms and subject to the
conditions set forth herein, on the Closing Date.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto hereby agree that the Existing Credit Agreement shall be amended
and restated in its entirety to read as follows (it being agreed that this
Agreement shall not be deemed to evidence or result in a novation or repayment
and reborrowing of the Obligations under the Existing Credit Agreement):

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“34 Act Reports” means the reports filed by the Lead Borrower with the
Securities and Exchange Commission under the Securities Exchange Act of 1934.

 

“ACH” means automated clearing house transfers.

 

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain (at any time) Availability at least equal to fifteen percent (15%) of
the Loan Cap.  For purposes of this Agreement, the occurrence of an Accelerated
Borrowing Base Delivery Event shall be deemed continuing (A) so long as such
Event of Default has not been waived, or (ii) if the Accelerated Borrowing Base
Delivery Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has exceeded fifteen
percent (15%) of the Loan Cap for sixty consecutive calendar days, in which case
an Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing.

 

“Accommodation Payment” as defined in Section 10.21(d).

 

“Account” means “accounts” as defined in the UCC, and also means, without
limitation, a right to payment of a monetary obligation, whether or not earned
by performance, (a) for Inventory and other Collateral (including the proceeds
thereof) that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card.

 

1

--------------------------------------------------------------------------------


 

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person, in each case in any transaction or group of transactions which are part
of a common plan.

 

“Act” shall have the meaning provided in Section 10.18.

 

“Additional Commitment Lender” shall have the meaning provided in Section 2.15.

 

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent (1%)) equal to the LIBO Rate for such Interest Period
multiplied by the Statutory Reserve Rate.  The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

 

“Adjusted Payment Conditions” shall mean, (a) no Default or Event of Default is
in existence or would result from the taking of the relevant action as to which
the satisfaction of the ‘Adjusted Payment Conditions’ is being determined, and
(b) before and after giving effect to such transaction or payment (i) Six Month
Pro Forma Excess Availability is greater than or equal to fifteen percent (15%)
of the Loan Cap, and (ii) the Consolidated Fixed Charge Coverage Ratio, on a
pro-forma basis for the Measurement Period immediately prior to such transaction
or payment, will be equal to or greater than 1.0:1.0. Prior to undertaking any
transaction or payment which is subject to the Adjusted Payment Conditions, the
Loan Parties shall deliver to the Administrative Agent evidence of satisfaction
of the conditions contained in clause (b) above on a basis (including, without
limitation, giving due consideration to results for prior periods) reasonably
satisfactory to the Administrative Agent.

 

“Adjustment Date” means the first day of each Fiscal Quarter of the Lead
Borrower commencing with the first full Fiscal Quarter after the Closing Date.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding 10% or more of any class
of the Equity Interests of that Person, and (iv) any other Person 10% or more of
any class of whose Equity Interests is held directly or indirectly by that
Person.

 

“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.

 

“Agent Parties” shall have the meaning specified in Section 10.02(c).

 

2

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all the Lenders.  The Aggregate
Commitments as of the Closing Date total $300,000,000.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

“Applicable Commitment Fee Percentage” means the applicable percentage set forth
in the grid below:

 

Average daily balance of the Credit Extensions in any Fiscal Quarter

 

Applicable Commitment
Fee Percentage

 

Less than 50% of the Total Commitments

 

0.500

%

Equal to or greater than 50% of the Total Commitments

 

0.375

%

 

“Applicable Margin”   means (a) from and after the Closing Date until the first
Adjustment Date, the Applicable Margin shall be no less than the percentages set
forth in Level II of the pricing grid below (even if the Average Daily
Availability requirements for Level I have been met prior to the first
Adjustment Date); and (b) from and after the first Adjustment Date, the
Applicable Margin shall be determined from the following pricing grid based upon
the Average Daily Availability for the three months ending the day immediately
preceding such Adjustment Date; provided, however, that (i) if the Loan Parties’
financial statements or any Borrowing Base Certificates are at any time restated
or otherwise revised (including as a result of an audit) or (ii) if the
information set forth in such financial statements or any Borrowing Base
Certificates otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

 

Level

 

Average Daily Availability

 

LIBO Rate
Margin

 

Prime Rate
Margin

 

I

 

Greater than $225,000,000

 

2.00

%

1.00

%

II

 

Greater than $75,000,000 but less than or equal to $225,000,000

 

2.25

%

1.25

%

III

 

Less than or equal to $75,000,000

 

2.50

%

1.50

%

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, at any time of calculation, a per annum rate equal to
the Applicable Margin for Loans which are LIBOR Rate Loans.

 

“Appraisal Percentage” means ninety percent (90%).

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means (i) Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
successor to Banc of America Securities LLC, (ii) Wells Fargo Bank, National
Association, as successor by merger to Wells Fargo Retail Finance, LLC, and
(iii) Regions Bank, in each case, in their capacity as Joint Lead Arrangers and
Joint Book Managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the fiscal year ended January 29,
2011, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

 

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

 

(a)           The Loan Cap,

 

Minus

 

(b)          The aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrowers.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices (absent which the Administrative Agent may establish a Reserve
therefor).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral (including, without
limitation, on account of Goodyear Dealer Liens and Permitted Acquisition
Liens), (c) to reflect criteria, events, conditions, contingencies

 

4

--------------------------------------------------------------------------------


 

or risks which adversely affect any component of the Borrowing Base, or the
assets, business, financial performance or financial condition of the Loan
Parties taken as a whole, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Administrative Agent’s Permitted
Discretion, (but are not limited to) reserves based on: (i) rent; (ii) customs
duties, and other costs to release Inventory which is being imported into the
United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes which may have priority over the interests of the
Collateral Agent in the Collateral; (iv) salaries, wages and benefits due to
employees of any Borrower, (v) Customer Credit Liabilities, (vi) warehousemen’s
or bailee’s charges and other Permitted Encumbrances which may have priority
over the interests of the Collateral Agent in the Collateral, (vii) Cash
Management Reserves, and (viii) Bank Products Reserves.

 

“Average Daily Availability” means, as of any date of determination, the average
daily Availability for the immediately preceding Fiscal Quarter.

 

“Balance Sheet Date” means April 30, 2011.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Products” means any services of facilities provided to any Loan Party by a
Lender or any of its Affiliates, including, without limitation, on account of
(a) Swap Contracts, (b) purchase cards, and (c) leasing, but excluding Cash
Management Services.

 

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

 

“Blocked Account” has the meaning provided in Section 6.13(a)(iii).

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Collateral
Agent, establishing Control (as defined in the Security Agreement) of such
account by the Collateral Agent and whereby the bank maintaining such account
agrees, upon the occurrence and during the continuance of a Liquidity Event, to
comply only with the instructions originated by the Collateral Agent without the
further consent of any Loan Party.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)           the face amount of Eligible Credit Card Receivables multiplied by
ninety percent (90%);

 

plus

 

(b)           the lesser of (i) the Cost of the Borrower’s Eligible Inventory
(other than Eligible Display Unit Inventory and Eligible Pepsi Inventory), net
of Inventory Reserves, multiplied by the Appraisal Percentage multiplied by the
Net Orderly Liquidation Value of the Borrower’s Eligible Inventory (other than
Eligible Display Unit Inventory and Eligible Pepsi Inventory), or (ii) the Cost
of the Borrower’s Eligible Inventory (other than

 

5

--------------------------------------------------------------------------------


 

Eligible Display Unit Inventory and Eligible Pepsi Inventory), net of Inventory
Reserves, multiplied by seventy-five percent (75%);

 

plus

 

(c)           the lesser of (i) the Cost of the Borrower’s Eligible Display Unit
Inventory, net of Inventory Reserves, multiplied by the Display Unit Appraisal
Percentage multiplied by the Net Orderly Liquidation Value of the Borrower’s
Eligible Inventory, or (ii) the Cost of the Borrower’s Eligible Display Unit
Inventory, net of Inventory Reserves, multiplied by seventy-five percent (75%);

 

plus

 

(d)           the lesser of (i) the Cost of the Borrower’s Eligible Pepsi
Inventory, net of Inventory Reserves, multiplied by fifty percent (50%),
multiplied by the Net Orderly Liquidation Value of the Borrower’s Eligible
Inventory, or (ii) the Cost of the Borrower’s Eligible Pepsi Inventory, net of
Inventory Reserves, multiplied by seventy-five percent (75%);

 

plus

 

(e)           the face amount of Eligible Accounts Receivables (net of
Receivables Reserves applicable thereto) multiplied by eighty-five percent
(85%);

 

minus

 

(f)            the then amount of all Availability Reserves;

 

minus

 

(g)           the then amount of all Unsupported Supply Chain Finance
Obligations.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.

 

“Business” means the retail and wholesale sale of (i) automotive parts, tires,
accessories and equipment, (ii) automotive repair and maintenance services and
(iii) complimentary products and services that relate to the foregoing or
otherwise appeal to the Lead Borrower’s customer base.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 

“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP

 

6

--------------------------------------------------------------------------------


 

and the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, and in the name of the
Lead Borrower (as the Collateral Agent shall otherwise direct) and under the
sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or
Section 8.02(c).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Management Reserves”  means such reserves as the Administrative Agent,
from time to time, determines in its Permitted Discretion as being appropriate
to reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, and (d) credit or debit cards.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, for purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines or directives in
connection therewith, and (ii) all rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have gone into effect and been adopted after the Closing Date.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 50% or more of the Equity Interests
of the Lead Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Lead Borrower on a fully-diluted basis (and
taking into account all such Equity Interests that such “person” or “group” has
the right to acquire pursuant to any option right); or

 

7

--------------------------------------------------------------------------------


 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Lead Borrower cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           any “change in control” or similar event as defined in any
Organizational Document of any Loan Party or in any Material Contract, or any
document governing Material Indebtedness of any Loan Party; or

 

(d)           the Lead Borrower fails at any time to own, directly or
indirectly, 100% of the Equity Interests of each other Loan Party free and clear
of all Liens (other than the Liens in favor of the Collateral Agent), except
where such failure is as a result of a transaction permitted by the Loan
Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) each landlord of Real Estate leased by any
Loan Party, in each case, pursuant to which such Person (i) acknowledges the
Collateral Agent’s Lien on the Collateral, (ii) releases or subordinates such
Person’s Liens in the Collateral held by such Person or located on such Real
Estate, (iii) as to any landlord, provides the Collateral Agent with access to
the Collateral located in or on such Real Estate and a reasonable time to sell
and dispose of the Collateral from such Real Estate, and (iv) makes such other
agreements with the Collateral Agent as the Agents may reasonably require.

 

“Collateral Agent” means Bank of America, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, bankers’ acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Borrower in the ordinary course of business of
such Borrower.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c)

 

8

--------------------------------------------------------------------------------


 

purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Commitment Termination Event” means any termination or reduction of the
Aggregate Commitments in whole or in part, for any reason (whether voluntarily
or as a result of acceleration of the Obligations), prior to the Maturity Date.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to Section 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A-1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning provided in Section 6.13(b).

 

“Confirmation Agreement” means that certain Confirmation and Amendment of
Ancillary Loan Documents dated as of the Closing Date entered into among the
Loan Parties and the Collateral Agent, as amended and in effect from time to
time.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense, (iv) non-cash stock compensation expenses and (v) other non-recurring
expenses or losses reducing such Consolidated Net Income which do not represent
a cash item in such period or any future period (in each case of or by the Lead
Borrower and its Subsidiaries for such Measurement Period), minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits and (ii) all non-cash
items increasing Consolidated Net Income (in each case of or by the Lead
Borrower and its Subsidiaries for such Measurement Period), all as determined on
a Consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash during such period
to (b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments, in each case, of or by the Lead Borrower and its
Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with

 

9

--------------------------------------------------------------------------------


 

borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Contracts,
but excluding any non-cash or deferred interest financing costs, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense with respect to such period under Capital Lease
Obligations that is treated as interest in accordance with GAAP, in each case of
or by the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.

 

“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
for such Measurement Period, (b) the income (or loss) of such Person during such
Measurement Period in which any other Person has a joint interest, except to the
extent of the amount of cash dividends or other distributions actually paid in
cash to such Person during such period, (c) the income (or loss) of such Person
during such Measurement Period and accrued prior to the date it becomes a
Subsidiary of a Person or any of such Person’s Subsidiaries or is merged into or
consolidated with a Person or any of its Subsidiaries or that Person’s assets
are acquired by such Person or any of its Subsidiaries, and (d) the income of
any direct or indirect Subsidiary of a Person to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, except
that the Lead Borrower’s equity in any net loss of any such Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(c), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers and reported on the
Borrowers’ stock ledger or, solely with respect to Inventory consisting of “FOB
inventory,” “store in-transit to DC”, “display units”, “DC in-transit to Puerto
Rico” and “Pepsi inventory” (each as described on the Borrowers general ledger),
as reported on the Borrowers’ general ledger.  “Cost” does not include inventory
capitalization costs, other non-purchase price charges (such as freight) or the
costs associated with “cores” included in Inventory (other than any such “cores”
which constitute Eligible Inventory), used in the Borrowers’ calculation of cost
of goods sold.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).

 

10

--------------------------------------------------------------------------------


 

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit card
issuer or processor (including, but not limited to, Visa, MasterCard,
Discovercard and American Express and such other issuers or processors approved
by the Administrative Agent) or, with respect to Lead Borrower’s private label
credit card, General Electric Financial Services and Wright Express Financial
Services Corporation, to a Loan Party resulting from charges by a customer of a
Loan Party on credit cards issued by such issuer in connection with the sale of
goods by a Loan Party, or services performed by a Loan Party, in each case in
the ordinary course of its business.

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) the Arranger,
(v) each beneficiary of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (vi) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates, in connection with this Agreement and the
other Loan Documents, including without limitation (i) the reasonable fees,
charges and disbursements of (A) counsel for the Administrative Agent and the
Collateral Agent, (B) outside consultants for the Administrative Agent and the
Collateral Agent, (C) appraisers, (D) commercial finance examiners, and (E) all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the administration
and management of this Agreement and the other Loan Documents or the
preparation, negotiation, execution and delivery the Loan Documents or of any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated thereby shall be consummated), (C) the enforcement
or protection of their rights in connection with this Agreement or the Loan
Documents or efforts to preserve, protect, collect, or enforce the Collateral or
in connection with any proceeding under any Debtor Relief Laws, or (D) any
workout, restructuring or negotiations in respect of any Obligations, and
(b) with respect to the L/C Issuer, and its Affiliates, all reasonable
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (c) all reasonable out-of-pocket expenses incurred by the Credit
Parties who are not the Administrative Agent or the Collateral Agent, the L/C
Issuer or any Affiliate of any of them, after the occurrence and during the
continuance of an Event of Default, provided that such Credit Parties shall be
entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest in which case the Credit Parties
may engage and be reimbursed for additional counsel).

 

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding merchandise credits, gift certificates and gift
cards of the Borrowers entitling the holder thereof to use all or a portion of
the credit, certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding customer deposits of the Borrowers.

 

“Customs Broker Agreement” means an agreement in form and substance satisfactory
to the Agents among a Borrower, a customs broker or other carrier, and the
Collateral Agent, in which the customs broker, freight forwarder or other
carrier acknowledges that it has control over and

 

11

--------------------------------------------------------------------------------


 

holds the documents evidencing ownership of the subject Inventory for the
benefit of the Collateral Agent and agrees, upon notice from the Collateral
Agent, to hold and dispose of the subject Inventory solely as directed by the
Collateral Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties, other than any such account which does not include
Collateral or the proceeds thereof and identified to the Agents as such by the
Lead Borrower.  All funds in each DDA shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in any DDA.

 

“DDA Notification” has the meaning provided therefor in Section 6.13(a)(i).

 

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such
Measurement Period, plus (b) principal payments made or required to be made on
account of Indebtedness (excluding the Obligations but including, without
limitation, Capital Lease Obligations) for such Measurement Period, in each case
determined on a Consolidated basis in accordance with GAAP.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Prime Rate plus (ii) the
Applicable Margin, if any, applicable to Prime Rate Loans, plus (iii) two
percent ( 2%) per annum; provided, however, that with respect to a LIBO Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus two
percent ( 2%) per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate for Letters of Credit, plus two
percent ( 2%) per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.

 

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the L/C Issuer has a good faith belief that such Lender has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities,
or (b) a Person that Controls such Lender has been deemed insolvent or become
the subject of a bankruptcy, insolvency or similar proceeding.

 

“Disclosure Letter” means that certain Disclosure Letter dated as of the Closing
Date, executed and delivered by the Loan Parties in favor of the Agents and the
other Secured Parties, as amended and in effect from time to time.

 

“Display Unit Appraisal Percentage” means (a) prior to the inclusion of
Inventory consisting of “display units” in the appraisal received by the
Administrative Agent from an independent appraiser engaged by the Administrative
Agent, sixty percent (60%) and (b) following the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent’s receipt of the appraisal referred to in the foregoing
clause (a), eighty-five percent (85%).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided, however, that (i) only
the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest  shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Lead Borrower or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest  of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest  upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified
Stock.  The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that the Lead Borrower
and its Subsidiaries may become obligated to pay upon maturity of, or pursuant
to any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000.00; (c) an Approved Fund; (d) any Person to
whom a Credit Party assigns its rights and obligations under this Agreement as
part of an assignment and transfer of such Credit Party’s rights in and to a
material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Lead
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries.

 

13

--------------------------------------------------------------------------------


 

“Eligible Accounts Receivables” means Accounts arising from the sale of a
Borrower’s Inventory (other than those consisting of Credit Card Receivables)
that satisfies the following criteria at the time of creation and continues to
meet the same at the time of such determination: such Account (i) has been
earned by performance and represents the bona fide amounts due to a Borrower
from an account debtor, and in each case originated in the ordinary course of
business of such Borrower, and (ii) in each case is acceptable to the
Administrative Agent in its Permitted Discretion, and is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (v) below.  Without limiting the foregoing, to qualify as an
Eligible Accounts Receivable, an Account shall indicate no Person other than a
Borrower as payee or remittance party.  In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrowers to reduce the amount of such
Eligible Accounts Receivable.  Any Accounts meeting the foregoing criteria shall
be deemed Eligible Accounts Receivables but only as long as such Account is not
included within any of the following categories, in which case such Account
shall not constitute an Eligible Accounts Receivable:

 

(a)           Accounts that are not evidenced by an invoice;

 

(b)           Accounts that have been outstanding for more than ninety (90) days
from the date of sale or more than sixty (60) days past the due date;

 

(c)           Accounts due from any account debtor, fifty percent (50%) or more
of whose Accounts are ineligible under the provisions of clause (b), above.

 

(d)           Accounts with respect to which a Borrower does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent pursuant to the Security Documents);

 

(e)           Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

 

(f)            Accounts which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of the Borrowers or are not payable in Dollars;

 

(g)           Accounts which are owed by any account debtor whose principal
place of business is not within the continental United States;

 

(h)           Accounts which are owed by any Affiliate or any employee of a Loan
Party;

 

(i)            Accounts for which all consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agents have been duly obtained, effected or given and are in full force and
effect;

 

(j)            Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

14

--------------------------------------------------------------------------------


 

(k)           Accounts due from any Governmental Authority except to the extent
that the subject account debtor is the United States of America or any State or
political subdivision thereof, and has complied with the Federal Assignment of
Claims Act of 1940 and any similar state legislation (if any);

 

(l)            Accounts (i) owing from any Person that is also a supplier to or
creditor of a Loan Party or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner acceptable to the Administrative Agent or
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Loan Party or any of its Subsidiaries
to discounts on future purchase therefrom;

 

(m)          Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;

 

(n)           Accounts arising out of sales to account debtors outside the
United States unless such Accounts are fully backed by an irrevocable letter of
credit on terms, and issued by a financial institution, acceptable to the
Administrative Agent and such irrevocable letter of credit is in the possession
of the Administrative Agent;

 

(o)           Accounts payable other than in Dollars or that are otherwise on
terms other than those normal and customary in the Borrowers’ business;

 

(p)           Accounts evidenced by a promissory note or other instrument;

 

(q)           Accounts consisting of amounts due from vendors as rebates or
allowances;

 

(r)            Accounts which are in excess of the credit limit for such account
debtor established by the Loan Parties in the ordinary course of business and
consistent with past practices;

 

(s)           Accounts which include extended payment terms (datings) beyond
those generally furnished to other account debtors in the ordinary course of
business;

 

(t)            Accounts that are not subject to a first priority security
interest in favor of the Collateral Agent;

 

(u)           Accounts which the Administrative Agent determines in its
Permitted Discretion to be unacceptable for borrowing; or

 

(v)           Accounts arising out of sales (i) of any property subject to the
Goodyear Dealer Lien, or (ii) made at any Florida Tire Location.

 

(w)          Accounts arising out of sales (i) of any property subject to the
Permitted Acquisition Lien, or (ii) made at any Permitted Acquisition Lien
Location.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) in each case is
acceptable to the Administrative Agent in its Permitted Discretion, and is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (l) below.  Without limiting the foregoing, to
qualify as an Eligible Credit Card Receivable, an Account shall indicate no
Person other than a Borrower as payee or remittance party.  In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any

 

15

--------------------------------------------------------------------------------


 

amount that a Borrower may be obligated to rebate to a customer, a credit card
payment processor, or credit card issuer pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Credit Card Receivable.  Any Credit Card Receivables
meeting the foregoing criteria shall be deemed Eligible Credit Card Receivables
but only as long as such Credit Card Receivable is not included within any of
the following categories, in which case such Credit Card Receivable shall not
constitute an Eligible Credit Card Receivable:

 

(a)           Credit Card Receivables which do not constitute an “Account” (as
defined in the UCC);

 

(b)           Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

(c)           Credit Card Receivables with respect to which a Loan Party does
not have good, valid and marketable title, free and clear of any Lien (other
than Liens granted to the Collateral Agent);

 

(d)           Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (it being the intent that
chargebacks in the ordinary course by such processors shall not be deemed
violative of this clause);

 

(e)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(f)            Credit Card Receivables as to which the processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor;

 

(g)           Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any bankruptcy, insolvency or
similar proceedings;

 

(h)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

(i)            Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

(j)            Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent;

 

(k)           Credit Card Receivables which the Administrative Agent determines
in its Permitted Discretion to be uncertain of collection; or

 

(l)            Credit Card Receivables arising out of sales (i) of any property
subject to the Goodyear Dealer Liens, or (ii) made at any Florida Tire Location.

 

(m)          Credit Card Receivables arising out of sales (i) of any property
subject to a Permitted Acquisition Lien, or (ii) made at any Permitted
Acquisition Lien Location.

 

“Eligible Display Unit Inventory” means, as of any date of determination
thereof, without duplication of other Eligible Inventory, Inventory:

 

(a)           Which is reflected as “display units” on Borrower’s general ledger
(consistent with practices existing on the Closing Date); and

 

(b)           Which otherwise would constitute Eligible Inventory.

 

16

--------------------------------------------------------------------------------


 

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, Inventory:

 

(a)           Which has been shipped from a foreign location for receipt by a
Borrower within sixty (60) days of the date of determination, but which has not
yet been delivered to such Borrower;

 

(b)           For which the purchase order is in the name of a Borrower and
title has passed to such Borrower;

 

(c)           For which the document of title reflects a Borrower as consignee
or, if requested by the Collateral Agent, names the Collateral Agent as
consignee, and in each case as to which the Collateral Agent has control over
the documents of title which evidence ownership of the subject Inventory (such
as, if requested by the Collateral Agent, by the delivery of a Customs Broker
Agreement);

 

(d)           Which is insured to the reasonable satisfaction of the Collateral
Agent; and

 

(e)           Which otherwise would constitute Eligible Inventory;

 

provided that the Agent may, in its discretion, exclude any particular Inventory
from the definition of “Eligible In-Transit Inventory” in the event the Agent
determines that such Inventory is subject to any Person’s right of reclamation,
repudiation, stoppage in transit or any event has occurred or is reasonably
anticipated by the Agent to arise which may otherwise adversely impact the
ability of the Agent to realize upon such Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course deemed by the Administrative Agent in its
Permitted Discretion to be eligible for inclusion in the calculation of the
Borrowing Base, in each case that, except as otherwise agreed by the
Administrative Agent, complies with each of the representations and warranties
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below.  Except as otherwise agreed by the Administrative Agent, the following
items of Inventory shall not be included in Eligible Inventory:

 

(a)           Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;

 

(b)           Inventory that is leased by or is on consignment to a Borrower or
which is consigned by a Borrower to a Person that is not a Loan Party;

 

(c)           Inventory (other than Eligible In Transit Inventory) that is not
located in the United States of America (excluding territories or possessions of
the United States);

 

(d)           Inventory at a location that is not owned or leased by a Borrower,
except to the extent that the Borrowers have furnished the Administrative Agent
with (i) any UCC financing statements or other documents that the Administrative
Agent may determine to be necessary to perfect its security interest in such
Inventory at such location, and (ii) a Collateral Access Agreement executed by
the Person owning or operating any such location on terms reasonably acceptable
to the Administrative Agent;

 

(e)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or custom items, work-in-process, raw materials,
or that constitute spare parts, promotional, marketing, packaging and shipping
materials or supplies used or consumed in a Borrower’s business, (iv) are
seasonal in nature and which have been packed away for sale in the subsequent
season, (v) are not in compliance with all standards imposed by

 

17

--------------------------------------------------------------------------------


 

any Governmental Authority having regulatory authority over such Inventory, its
use or sale, or (vi) are bill and hold goods;

 

(f)            Inventory that is not subject to a perfected first priority
security interest in favor of the Collateral Agent;

 

(g)           Inventory that consists of samples (other than Eligible Display
Unit Inventory), labels, bags, packaging, and other similar non-merchandise
categories;

 

(h)           Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

(i)            Inventory that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit;

 

(j)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement;

 

(k)           Inventory consisting of (i) recyclable parts or “cores” held for
sale unless, and as long as, each appraisal received by the Collateral Agent
pursuant to Section 6.10(b) includes a valuation of such parts or “cores” and
would include such parts and “cores” in an “equity bid” for all of the Inventory
of the Borrowers, (ii) “loaner tools” and (iii) inventory which is (1) subject
to the Goodyear Dealer Liens, (2) located at any Florida Tire Location,
(3) subject to any Permitted Acquisition Lien, or (4) located at any Permitted
Acquisition Lien Location; or

 

(l)            Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent, establishes an
advance rate and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Inventory, and (B) such
other due diligence as the Agents may reasonably require, all of the results of
the foregoing to be reasonably satisfactory to the Agents.

 

“Eligible Pepsi Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, Inventory:

 

(a)           Which is reflected as “Pepsi inventory” on Borrower’s general
ledger (consistent with practices existing on the Closing Date); and

 

(b)           Which otherwise would constitute Eligible Inventory.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

18

--------------------------------------------------------------------------------


 

“Equipment” has the meaning set forth in the Security Agreement.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification to a Loan Party that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.03 hereof.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Loan Party is located, (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Lead Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a), and (d) any U.S. federal withholding tax imposed
under FATCA.

 

19

--------------------------------------------------------------------------------


 

“Executive Order” has the meaning set forth in Section 10.18.

 

“Existing Credit Agreement” has the meaning specified therefor in the recitals
to this Agreement.

 

“Existing Letters of Credit” means each of the Letters of Credit listed on
Schedule 1.03.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Agents and the Lenders, in form reasonably satisfactory to the Administrative
Agent.

 

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar and, in each case,
any regulations promulgated thereunder and any interpretation and other guidance
issued in connection therewith.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated October 17, 2008, among the Lead
Borrower, the Administrative Agent and the Arranger.

 

“Fiscal Month” means any fiscal month of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.

 

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday that is closest to January 31st of any calendar.

 

“Florida Tire” means Florida Tire, Inc., a Florida corporation.

 

“Florida Tire Acquisition” means the acquisition by Lead Borrower of
substantially all of the assets of Florida Tire used or useful in connection
with its business at each Florida Tire Location, for a total purchase price not
to exceed $4,500,000.00.

 

“Florida Tire Locations” means the ten (10) automotive service and tire centers
of Florida Tire located in and around Orlando, Florida.

 

“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

20

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Goodyear” means The Goodyear Tire and Rubber Company, an Ohio corporation.

 

“Goodyear Dealer Agreements” means each independent dealer agreement entered
into between Goodyear and Lead Borrower with respect to each Florida Tire
Location.

 

“Goodyear Dealer Liens” means the Liens granted by Lead Borrower to Goodyear in
Inventory consisting solely of Goodyear manufactured tires purchased under the
Goodyear Dealer Agreements and the proceeds thereof.

 

“Goodyear Leases” means each sublease entered into between Goodyear and Lead
Borrower in connection with the Florida Tire Acquisition, with respect to the
Florida Tire Locations at (a) 6974 West Colonial Drive, Orlando, Florida,
(b) 7430 Aloma Avenue, Winter Park, Florida, (c) 4200 South Semoran Boulevard,
Orlando, Florida and (d) 300 South Alafaya Trail, Orlando, Florida.

 

“Goodyear Lease Liens” means the Liens granted by Lead Borrower to Goodyear in
Lead Borrower’s tangible assets located solely at the Florida Tire Locations
leased to Lead Borrower pursuant to the Goodyear Leases.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent

 

21

--------------------------------------------------------------------------------


 

or otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means each wholly-owned Subsidiary of the Lead Borrower (other than
any Borrower (without limiting the joint and several liability of each Borrower
for all Obligations), any CFC and Colchester Insurance Corporation) and each
other Subsidiary of the Lead Borrower that shall be required to execute and
deliver a Facility Guaranty pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business) and, in each case, paid in accordance with the payment terms
thereof and otherwise not past due for more than thirty (30) days, but excluding
those being contested in good faith for which such Person has set aside on its
books adequate reserves with respect thereto in accordance with GAAP

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness of such Person;

 

(g)           all Disqualified Stock and all other obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, or any warrant, right or
option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such

 

22

--------------------------------------------------------------------------------


 

Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Indenture” means that certain Indenture between the Lead Borrower as issuer and
Wachovia Bank National Association, as trustee dated as of December 14, 2004.

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

“Interest Payment Date” means, (a) as to any Loan other than a Prime Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Prime Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Lead Borrower in its Committed Loan Notice;
provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date; and

 

(iv)          notwithstanding the provisions of clause (iii) no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

23

--------------------------------------------------------------------------------


 

“Internal Control Event” means a material weakness in, or actual fraud that
involves management or other employees who have a significant role in, the Lead
Borrower’s internal controls over financial reporting.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by the Administrative Agent in
its Permitted Discretion with respect to the determination of the saleability,
at retail, of the Eligible Inventory or which reflect such other factors as
affect the market value of the Eligible Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Administrative
Agent’s Permitted Discretion, include (but are not limited to) reserves based
on:

 

(a)           Obsolescence;

 

(b)           Seasonality;

 

(c)           Shrink;

 

(d)           Imbalance;

 

(e)           Change in Inventory character;

 

(f)            Change in Inventory composition;

 

(g)           Change in Inventory mix;

 

(h)           Mark-downs (both permanent and point of sale);

 

(i)            Retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events;

 

(j)            reasonably anticipated changes in appraised value of Inventory
between appraisals; and

 

(k)           Out-of-date and/or expired Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Joinder” means an agreement, in form satisfactory to the Administrative Agent
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this

 

24

--------------------------------------------------------------------------------


 

Agreement and/or the other Loan Documents in the same capacity and to the same
extent as either a Borrower or a Guarantor, as the Administrative Agent may
determine.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the lien of the Collateral Agent in any of the
Collateral.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
discretion), (b) Wells Fargo Bank, National Association, as successor by merger
to Wells Fargo Retail Finance, LLC in its capacity as issuer of Letters of
Credit hereunder, (c) any other Lender reasonably acceptable to the
Administrative Agent.  The L/C Issuer may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the L/C Issuer, in which
case the term “L/C Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“L/C Obligations” mean, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any Article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit and bankers’ acceptances.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.  A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Aggregate Commitments.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent, of any public, private or
“going-out-of-business”, “store closing” or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral. 
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

 

“Liquidity Event” means either (a) the occurrence and continuance of any Event
of Default, or (b) the failure of the Borrowers to maintain (at any time)
Availability equal to or greater than the greater of: (i) twelve and one-half
percent (12.5%) of the Loan Cap, and (ii) $30,000,000.  For purposes of this
Agreement, the occurrence of a Liquidity Event shall be deemed continuing (i)

 

26

--------------------------------------------------------------------------------


 

so long as such Event of Default has not been waived, and/or (ii) if the
Liquidity Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has exceeded the greater
of: (i) twelve and one-half percent (12.5%) of the Loan Cap, and
(ii) $30,000,000, in either case for sixty (60) consecutive calendar days, in
which case an Liquidity Event shall no longer be deemed to be continuing for
purposes of this Agreement; provided, that a Liquidity Event shall be deemed
continuing (even if an Event of Default is no longer continuing and/or
Availability exceeds the required amount for sixty (60) consecutive Business
Days) at all times after a Liquidity Event has occurred and been discontinued on
two (2) occasions in any consecutive twelve (12) month period.

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Cap” means the lesser of (i) the Aggregate Commitments, and (ii) the
Borrowing Base.

 

“Loan Documents” means this Agreement, the Disclosure Letter, each Note, each
Issuer Document, the Fee Letter, all Borrowing Base Certificates, the Blocked
Account Agreements, the Confirmation Agreement, the DDA Notifications, the
Credit Card Notifications, the Security Documents, the Facility Guaranty, and
any other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products, each as amended and in effect from
time to time.

 

“Loan Party” means the Borrowers and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
condition (financial or otherwise) of the Loan Parties taken as a whole; (b) a
material impairment of the ability of the Loan Parties to perform their
respective obligations under any Loan Document; or (c) a material impairment of
the rights and remedies of the Agent or the Lenders under any Loan Document or a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.  In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party to which the breach, cancellation or failure to renew, or
any adverse material change thereto, would result in a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $20,000,000.  Without
limitation of the foregoing, the Term Loan and the obligations under the
Indenture, each as amended and in effect on the January 16, 2009, shall be
deemed Material Indebtedness. For purposes of determining the amount of Material
Indebtedness at any time, the amount of the obligations in respect of any Swap
Contract at such time shall be calculated at the Swap Termination Value thereof.

 

“Maturity Date” means the earliest to occur of the following: (i) July 26, 2016,
(ii)  if the Loan Parties have failed to refinance the Term Loan to a date
beyond July 26, 2016, that date which is sixty (60) days prior to the scheduled
maturity date of the Term Loan, and (iii) if the Loan Parties have failed to
refinance the Senior Subordinated Notes to a date after July 26, 2016, that date
which is sixty (60) days prior to the scheduled maturity date of the Senior
Subordinated Notes.

 

27

--------------------------------------------------------------------------------


 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) Fiscal Months of the Lead Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Orderly Liquidation Value” means the appraised orderly liquidation value of
the Borrowers’ Eligible Inventory, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

 

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)); and

 

(b)           with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

 

“Non-Defaulting Lender” means, at any time of determination, each Lender which
is neither a Defaulting Lender nor a Deteriorating Lender.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means (a) a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by

 

28

--------------------------------------------------------------------------------


 

assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and expenses that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and (b) any Other Liabilities.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Liabilities” means any Supply Chain Finance Obligations, as well as any
obligation on account of (a) any Cash Management Services and/or (b) any Bank
Product.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment and (b) after giving effect to such transaction or payment,
the Six Month Pro Forma Excess Availability is greater than or equal to
seventeen and one-half percent (17.5%) of the Loan Cap and the Consolidated
Fixed Charge Coverage Ratio, on a pro-forma basis for the Measurement Period
immediately prior to such transaction or payment, will be equal to or greater
than 1.1:1.0.  Prior to undertaking any transaction or payment which is subject
to the Payment Conditions, the Loan Parties shall deliver to the Administrative
Agent evidence of satisfaction of the conditions contained in clause (b) above
on a basis (including, without limitation, giving due consideration to results
for prior periods) reasonably satisfactory to the Administrative Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

29

--------------------------------------------------------------------------------


 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)           No Default then exists or would arise from the consummation of
such Acquisition;

 

(b)           Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

(c)           With respect to any such Acquisition (in a single or series of
related transactions)  involving aggregate consideration (whether in cash,
tangible property, notes or other property) equal to or greater than the
aggregate sum of $50,000,000, the Lead Borrower shall have furnished the
Administrative Agent with thirty (30) days’ prior written notice of such
intended Acquisition and shall have furnished the Administrative Agent with a
current draft of the documents, agreements and instruments contemplated to be
executed in connection therewith (and final copies thereof as and when
executed), a summary of any due diligence undertaken by the Loan Parties in
connection with such Acquisition, appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Administrative Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent;

 

(d)           After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

 

(e)           Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;

 

(f)            If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Facility Guarantor, as the Administrative Agent shall determine, and the
Collateral Agent shall have received a first priority security interest in such
Subsidiary’s Equity Interests, Inventory, Accounts, and other property of the
same nature as constitutes Collateral under the Security Documents; and

 

30

--------------------------------------------------------------------------------


 

(g)           Either (i) the aggregate consideration (whether in cash, tangible
property, notes or other property) paid by any Loan Party for all Acquisitions
during any Fiscal Year is not more than $200,000,000 and, following and after
giving effect to each such transaction, the Six Month Pro Forma Excess
Availability is greater than or equal to twenty-five percent (25%) of the Loan
Cap, or (ii) the Loan Parties shall have satisfied the Adjusted Payment
Conditions, or (iii) the aggregate consideration (whether in cash, tangible
property, notes or other property) paid by any Loan Party for such Acquisition
is either (A) funded entirely through the use of Net Proceeds from the sales of
Real Estate in accordance with clause (h) of the definition of Permitted
Dispositions or (B) consists entirely of Equity Interests in the Lead Borrower.

 

“Permitted Acquisition Lien” means Liens on Inventory acquired in connection
with a Permitted Acquisition that exist prior to the acquisition of such
Inventory by the Loan Parties.

 

“Permitted Acquisition Lien Location” means any location acquired in a Permitted
Acquisition where inventory is, or may be, located from time to time that is
subject to a Permitted Acquisition Lien.

 

“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s Liens thereon in favor of the Credit Parties or the amount which the
Collateral Agent and the Credit Parties would likely receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests that any collateral report or financial
information delivered to the Administrative Agent by or on behalf of the Loan
Parties is incomplete, inaccurate or misleading in any material respect;
(iii) could reasonably be expected to materially increase the likelihood of a
bankruptcy, reorganization or other insolvency proceeding involving any Loan
Party; or (iv) creates or reasonably could be expected to create a Default or
Event of Default.  In exercising such judgment, the Administrative Agent may
consider, without limitation, such factors or circumstances already addressed in
or tested by the definition of Eligible in-Transit Inventory, Eligible
Inventory, or Eligible L/C Inventory, as well as any of the following: (A) the
financial and business climate and prospects of any Loan Party’s industry and
general macroeconomic conditions; (B) changes in demand for and pricing of
Inventory; (C) changes in any concentration of risk with respect to Inventory;
(D) any other factors or circumstances that will or could reasonably be expected
to have a Material Adverse Effect or the occurrence of any Material Adverse
Effect; (E) audits of books and records by third parties, history of chargebacks
or other credit adjustments; and (F) any other factors that change or could
reasonably be expected to change the credit risk of lending to the Borrowers on
the security of the Collateral.  Notwithstanding the foregoing, it shall not be
within Permitted Discretion for the Administrative Agent to establish Reserves
which are duplicative of each other regardless of whether such Reserves fall
under more than one Reserve category.

 

“Permitted Disposition” means any of the following:

 

(a)           dispositions of inventory in the ordinary course of business;

 

(b)           bulk sales or other dispositions of the Inventory of a Loan Party
not in the ordinary course of business in connection with Store closings, at
arm’s length, provided, that such Store closures and related Inventory
dispositions shall not exceed (i) in any Fiscal Year of the Lead Borrower and
its Subsidiaries, fifteen percent (15%) of the number of the Loan Parties’
Stores as of the beginning of such Fiscal Year (net of new

 

31

--------------------------------------------------------------------------------


 

Store openings) and (ii) in the aggregate from and after the Closing Date,
twenty-five percent (25%) of the number of the Loan Parties’ Stores in existence
as of the Closing Date (net of new Store openings), provided that, in all
events, all sales of Inventory in connection with any Store closings (in a
single or series of related transactions) of five percent (5%) or more of the
number of the Loan Parties’ Stores then in existence, shall be in accordance
with liquidation agreements and with professional liquidators reasonably
acceptable to the Agents; provided further, that all Net Proceeds received in
connection therewith are applied to the Obligations if then required in
accordance with Section 2.05 hereof;

 

(c)           to the extent not made in conjunction with any Store closings,
bulk sales or other dispositions not in the ordinary course of business of
Inventory of a Loan Party which has been discontinued or, in the judgment of
such Loan Party, is no longer attractive to such Loan Party’s customer base,
provided that, if the aggregate Cost of such Inventory included in any sale or
group of related sales in any Fiscal Year is in excess of five percent (5%) of
the Cost of Eligible Inventory (measured as of the beginning of any applicable
Fiscal Year), all sales of such Inventory shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Agents; provided further, that all Net Proceeds received in connection
therewith are applied to the Obligations if then required in accordance with
Section 2.05 hereof;

 

(d)           non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

 

(e)           dispositions of Equipment or other assets not constituting
Collateral in the ordinary course of business that is substantially worn,
damaged, obsolete or, in the judgment of a Loan Party, no longer useful or
necessary in its business or that of any Subsidiary and is not replaced with
similar property having at least equivalent value;

 

(f)            Sales, transfers and dispositions among the Loan Parties or by
any Subsidiary to a Loan Party;

 

(g)           Sales, transfers and dispositions by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party; and

 

(h)           as long as no Default then exists or would arise therefrom, sales
of Real Estate of any Loan Party (or sales of any Person or Persons created to
hold such Real Estate or the equity interests in such Person or Persons),
including sale-leaseback transactions involving any such Real Estate pursuant to
leases on market terms, as long as, (i) such sale is made for fair market value,
(ii) the Net Proceeds of such sale are utilized to either (A) within 180 days
from any such transaction, repay Permitted Indebtedness, acquire replacement
assets or make a Permitted Acquisition, or (B) repay the Obligations (but,
except as provided for in Section 2.06, such repayments shall not reduce the
Aggregate Commitments), and (iii) in the case of any sale-leaseback transaction
permitted hereunder, the Loan Parties shall have used commercially reasonable
efforts to obtain a Collateral Access Agreement from each such purchaser or
transferee in favor of, and on terms and conditions reasonably satisfactory to,
the Agents.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)           Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and

 

32

--------------------------------------------------------------------------------


 

securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 6.04;

 

(c)           Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

 

(d)           Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

(f)            Easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any Indebtedness and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

 

(g)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (A) the property covered
thereby is not changed, (B) the amount secured or benefited thereby is not
increased, (C) the direct or any contingent obligor with respect thereto is not
changed, and (D) any renewal or extension of the obligations secured or
benefited thereby is otherwise permitted hereunder;

 

(h)           Liens on fixed or capital assets acquired by any Loan Party which
are permitted under clause (d) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost of acquisition of such fixed or capital
assets and (iii) such Liens shall not extend to any other property or assets of
the Loan Parties;

 

(i)            Liens in favor of the Collateral Agent;

 

(j)            Landlords’ and lessors’ statutory Liens in respect of rent not in
default;

 

(k)           Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

(l)            Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(m)          Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

(n)           voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at

 

33

--------------------------------------------------------------------------------


 

the time such Subsidiary is acquired pursuant to a Permitted Acquisition;
provided, that such Liens are not incurred in connection with or in anticipation
of such Permitted Acquisition and do not attach to any other assets of any Loan
Party or any Subsidiary;

 

(o)           Liens on Real Estate and other assets to secure Permitted
Indebtedness, solely to the extent that (i) such assets do not constitute
Collateral and (ii) the Loan Parties shall have used commercially reasonable
efforts to obtain a Collateral Access Agreement with respect to all Real Estate
subject to such Liens.

 

(p)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation.

 

(q)           Liens consisting of (i) Goodyear Dealer Liens, so long as the
Indebtedness secured thereby does not exceed the aggregate of (x) $750,000, with
respect to Indebtedness owing under the Goodyear Dealer Agreements and
(y) Indebtedness owing under the Goodyear Leases, as in effect as of October 30,
2009, and (ii) Goodyear Lease Liens, so long as such Liens secure solely
Indebtedness owing under the Goodyear Leases, as in effect as of October 30,
2009.

 

(r)            Permitted Acquisition Liens, so long as the Indebtedness secured
thereby does not exceed $10,000,000 in the aggregate.

 

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof:

 

(a)         Indebtedness on account of the Term Loan and the Senior Subordinated
Notes and any Permitted Senior Notes Refinancing thereof;

 

(b)         Other Indebtedness outstanding on the date hereof and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

(c)           Indebtedness of any Loan Party to any other Loan Party;

 

34

--------------------------------------------------------------------------------


 

(d)           purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof provided that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate, provided, however, that the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed $10,000,000 at any time outstanding and provided, further, that, if
requested by the Collateral Agent, the Loan Parties shall cause the holders of
such Indebtedness to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Collateral Agent;

 

(e)           obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the aggregate Swap
Termination Value thereof shall not exceed $20,000,000 at any time outstanding;

 

(f)            Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of Stores;

 

(g)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agents;

 

(h)           Indebtedness of any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party);

 

(i)            The Obligations; and

 

(j)            Other Indebtedness in an aggregate principal amount not to exceed
$350,000,000 at any time outstanding.

 

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having

 

35

--------------------------------------------------------------------------------


 

maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof;

 

(b)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (b) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)           Fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause
(c) above or with any primary dealer and having a market value at the time that
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into;

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 

(f)            Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;

 

(g)           (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties;

 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(i)            Guarantees constituting Permitted Indebtedness;

 

(j)            Investments by any Loan Party in Swap Contracts permitted
hereunder;

 

(k)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business; and

 

(l)            Investments constituting Permitted Acquisitions,

 

provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Liquidity Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless either (A) no Loans are
then outstanding, or (B) the Investment is a temporary Investment pending

 

36

--------------------------------------------------------------------------------


 

expiration of an Interest Period for a LIBO Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) all such Investments (excluding those encumbered by a
Lien permitted under clause (c) or (d) of the definition of Permitted
Encumbrances) shall be pledged to the Collateral Agent as additional collateral
for the Obligations pursuant to such agreements as may be reasonably required by
the Collateral Agent.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

 

(a)           Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

(b)           Is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;

 

(c)           Is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)           Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed five percent (5%) of the Borrowing Base at any time and
(ii) unless a Liquidation is occurring, remain outstanding for more than thirty
(30) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree.

 

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and further
provided that in no event shall the Administrative Agent make an Overadvance if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

 

“Permitted Senior Notes Refinancing” means any Indebtedness issued in exchange
for, or all or part of the net proceeds of which are used to refinance or
replace, the Term Loan and the Senior Subordinated Notes, whether in the form of
new credit facilities, debt securities or otherwise; provided that (a) as of the
date of incurrence of such Indebtedness and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing,
(b) the principal amount (or accreted value, if applicable) of such Indebtedness
shall not exceed $300,000,000 at any time outstanding; (c) the terms of such
Indebtedness (i) shall be on commercially reasonable terms in light of then
prevailing market conditions, (ii) shall have a scheduled maturity date no
earlier than six months after the Maturity Date (notwithstanding any
acceleration of such Indebtedness pursuant to the terms thereof) and (iii) shall
have no required amortization of principal or mandatory prepayments unless
approved in writing by the Administrative Agent prior to the incurrence of such
Indebtedness (other than, subject to the requirements of Section 2.05 of this
Agreement, prepayments of, or offers to purchase, such Indebtedness resulting
from a disposition of assets or change in control as are customary in such
financings, as determined pursuant to the terms thereof); (d) such Indebtedness
shall be either unsecured or secured only by Permitted Encumbrances; and (e) the
Agent shall have received true, correct and complete copies of all agreements,
documents or instruments evidencing or otherwise related to such Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

37

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prepayment Event” means:

 

(a)           Any Disposition of any property or asset of a Loan Party; other
than, prior to the occurrence of a Liquidity Event, sales of Inventory in the
ordinary course of business, and other than as provided in clause (h) of the
definition of Permitted Disposition;

 

(b)           Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless (x) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent; or (y) prior to the occurrence of a Liquidity Event,
the proceeds therefrom are utilized for purposes of replacing or repairing the
assets in respect of which such proceeds, awards or payments were received
within 180 days of the occurrence of the damage to or loss of the assets being
repaired or replaced;

 

(c)           The incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness; or

 

(d)           The receipt by any Loan Party of any Extraordinary Receipts.

 

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Adjusted LIBO Rate for an Interest Period of one month,
plus 1%.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Prime Rate Loan” means a Loan that bears interest based on the Prime Rate.

 

“Pro Forma Availability Condition” means, for any date of calculation with
respect to any transaction or payment, Pro Forma Excess Availability following
and after giving effect to such transaction or payment will be equal to or
greater than thirty percent (30%) of the Loan Cap.

 

“Pro Forma Excess Availability” means, for any date of calculation, the
projected average Availability for each Fiscal Month during any projected twelve
(12) Fiscal Months.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights of a Loan Party or in favor of a Loan Party relating thereto and all
leases, tenancies, and occupancies thereof.

 

“Receivables Advance Rate” means 85%.

 

“Receivables Reserves” mean such Reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Accounts
Receivables, including, without limitation, Reserves for dilution.

 

“Register” has the meaning specified in Section 10.06(c).

 

38

--------------------------------------------------------------------------------


 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning provided in Section 9.12(a).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender or Deteriorating
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided further that, in no event shall Required Lenders be less than
two (2) Lenders.

 

“Reserves” means all (if any) Inventory Reserves, Availability Reserves and
Receivables Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Loan Party
or any of the other individuals designated in writing to the Administrative
Agent by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

39

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Security Agreement dated as of the January 16,
2009 among the Loan Parties and the Collateral Agent.

 

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations.

 

“Senior Subordinated Notes” means those certain 7.5% Senior Subordinated Notes
of the Borrowers due December 2014, as in effect on the date hereof.

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Six Month Pro Forma Excess Availability” means, for any date of calculation,
the projected average Availability for each Fiscal Month during any projected
six (6) Fiscal Month.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business, excluding any Inventory
covered by a Commercial Letter of Credit.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

40

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise Controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Super-Majority Required Lenders” means, as of any date of determination,
Lenders holding more than 66.67% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than 66.67% of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that, the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of
Super-Majority Required Lenders; provided further that, in no event shall
Super-Majority Required Lenders be less than two (2) Lenders.

 

“Supply Chain Finance Arrangements” means an arrangement entered into by a Loan
Party with either Bank of America, Wells Fargo Bank, National Association and
any other Lender approved in writing by the Administrative Agent, such approval
not to be unreasonably withheld, pursuant to which such Lender finances open
account payables of a Loan Party owing to its vendors.

 

“Supply Chain Finance Obligations” means all Indebtedness of a Loan Party under
any Supply Chain Finance Arrangement.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency

 

41

--------------------------------------------------------------------------------


 

options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan” means the term loan in the original principal amount of $320,000,000
made pursuant to that certain Amended and Restated Credit Agreement dated
October 27, 2006 among the Lead Borrower, certain domestic subsidiaries of the
Lead Borrower as guarantors, the lenders party thereto and the Term Loan Agent.

 

“Term Loan Agent” means Wachovia Bank, National Association, in its capacity as
Administrative Agent under the Term Loan.

 

42

--------------------------------------------------------------------------------


 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (iii) the termination of the
Commitments in accordance with Section 2.06 hereof.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

“Type” means, with respect to a Committed Loan, its character as a Prime Rate
Loan or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
dated as of July 1, 2007 (or such later version thereof as may be in effect at
the time of issuance).

 

“UFCA” has the meaning specified in Section 10.21(d).

 

“UFTA” has the meaning specified in Section 10.21(d).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unsupported Supply Chain Finance Obligations” means all Supply Chain Finance
Obligations which are not supported by a Letter of Credit issued for the benefit
of the Lender which provides such Supply Chain Finance Obligations.

 

1.02                Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)         The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and

 

43

--------------------------------------------------------------------------------


 

“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03                Accounting Terms

 

(a)         Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)         Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04                Rounding.  Any financial ratios required to be maintained by
the Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05                Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

1.06                Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or by the terms of any Issuer Documents related thereto, provides for one or
more automatic

 

44

--------------------------------------------------------------------------------


 

increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                Committed Loans; Reserves.  (a) Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the lesser of (x) the amount of such Lender’s
Commitment, or (y) such Lender’s Applicable Percentage of the Borrowing Base;
subject in each case to the following limitations:

 

(i)            after giving effect to any Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap,

 

(ii)           after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment,

 

(iii)          The Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit

 

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Committed Loans may
be Prime Rate Loans or LIBO Rate Loans, as further provided herein.

 

(b)           The following are the Inventory Reserves and Availability Reserves
as of the Closing Date:

 

(i)            Shrink (an Inventory Reserve): An amount equal to the amount
accrued for shrink as reflected on the Lead Borrower’s general ledger at any
time of determination;

 

(ii)           “QOH Adjustment” (an Inventory Reserve): An amount equal to the
amount accrued for such adjustment, as reflected on the Lead Borrower’s general
ledger at any time of determination, to the extent such amount represents a
reduction to Inventory;

 

(iii)          Customer Credit Liabilities (an Availability Reserve): An amount
equal to fifty percent (50%) of the Customer Credit Liabilities as reflected in
the Borrowers’ books and records; and

 

(iv)          Dilution (a Receivables Reserve): An amount equal to twenty
percent (20%) of all Eligible Accounts Receivables.

 

(c)           The Administrative Agent shall have the right, at any time and
from time to time after the Closing Date in its Permitted Discretion to
establish, modify or eliminate Reserves.  Without limiting the generality of the
foregoing, the Loan Parties acknowledge that it shall be within the
Administrative Agent’s Permitted Discretion to establish an Availability Reserve
in an amount equal to two (2) months’ rent for all of the Borrowers’ leased
locations in each Landlord Lien State, other than leased locations with respect
to which the Collateral Agent has received a Collateral Access Agreement in form
reasonably satisfactory to the Collateral Agent, upon the earlier to occur of
(A) any failure by a Loan Party to pay any rent as and when

 

45

--------------------------------------------------------------------------------


 

due, (B) any Default or Event of Default and (C) the first occurrence of an
Accelerated Borrowing Base Delivery Event.

 

2.02                Borrowings, Conversions and Continuations of Committed
Loans.

 

(a)           Committed Loans (other than Swing Line Loans) shall be either
Prime Rate Loans or LIBO Rate Loans as the Lead Borrower may request subject to
and in accordance with this Section 2.02.  All Swing Line Loans shall be only
Prime Rate Loans.  Subject to the other provisions of this Section 2.02,
Committed Borrowings of more than one Type may be incurred at the same time.

 

(b)           Each Committed Borrowing shall be made upon the Lead Borrower’s
irrevocable (except as otherwise provided in Section 3.03) notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of LIBO Rate
Loans, and (ii) one (1) Business Day prior to the requested date of any
Borrowing of Prime Rate Loans.  Each telephonic notice by the Lead Borrower
pursuant to this Section 2.02(b) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Lead Borrower.  Each Borrowing of
LIBO Rate Loans shall be in a principal amount of $5,000,000.00 or a whole
multiple of $1,000,000.00 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of Prime Rate Loans shall be in a principal
amount of not less than $100,000.00.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) the requested date of the Borrowing
(which shall be a Business Day), (ii) the principal amount of Committed Loans to
be borrowed, (iii) the Type of Committed Loans to be borrowed, and (iv) if
applicable, the duration of the Interest Period with respect thereto.  If the
Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice, then the applicable Committed Loans shall be made as Prime Rate Loans. 
If the Lead Borrower requests a Borrowing of LIBO Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  Following receipt of
a Committed Loan Notice, the Administrative Agent shall promptly notify each
Lender of the amount of its Applicable Percentage of the applicable Committed
Loans, and each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall use reasonable
efforts to make all funds so received available to the Borrowers in like funds
by no later than 4:00 p.m. on the day of receipt by the Administrative Agent
either by (i) crediting the account of the Lead Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Lead Borrower; provided, however, that if,
on the date the Committed Loan Notice with respect to such Borrowing is given by
the Lead Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrowers as provided
above.

 

(c)           Each conversion of Committed Loans from one Type to the other and
each continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received

 

46

--------------------------------------------------------------------------------


 

by the Administrative Agent not later than 11:00 a.m. three (3) Business Days
prior to the requested date of any conversion to or continuation of LIBO Rate
Loans or of any conversion of LIBO Rate Loans to Prime Rate Loans.  Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(c) must be
confirmed promptly by delivery to the Administrative Agent of a written
Conversion/Continuation Notice, appropriately completed and signed by a
Responsible Officer of the Lead Borrower.  Each conversion to or continuation of
LIBO Rate Loans shall be in a principal amount of $5,000,000.00 or a whole
multiple of $1,000,000.00 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each conversion to Prime Rate Loans shall be in a principal
amount of not less than $100,000.00.  Each Conversion/Continuation Notice
(whether telephonic or written) shall specify (i) whether the Borrowers are
requesting a conversion of Committed Loans from one Type to the other or a
continuation of LIBO Rate Loans, (ii) the requested date of the conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be converted or continued, (iv) the Type
of Committed Loans to which existing Committed Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Lead Borrower fails to give a timely notice of a conversion or continuation
in a Conversion/Continuation Notice, then the applicable Committed Loans shall
be converted to Prime Rate Loans.  Any such automatic conversion to Prime Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans.  If the Lead Borrower
requests a conversion to or continuation of LIBO Rate Loans in a
Conversion/Continuation Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.  Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
LIBO Rate Loan.  If no timely notice of a conversion or continuation in a
Conversion/Continuation Notice is provided by the Lead Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Prime Rate Loans described in this Section 2.02(c).

 

(d)           The Administrative Agent, without the request of the Lead
Borrower, may advance any interest, fee, service charge, Credit Party Expenses,
or other payment to which any Credit Party is entitled from the Loan Parties
pursuant hereto or any other Loan Document and may charge the same to the Loan
Account notwithstanding that an Overadvance may result thereby.  The
Administrative Agent shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof.  Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under Sections 2.05(c), 2.05(d) or
2.05(e).  Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(b) shall bear interest at the interest rate
then and thereafter applicable to Prime Rate Loans.

 

(e)           Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBO Rate Loans without the consent of the Required
Lenders.

 

(f)            The Administrative Agent shall promptly notify the Lead Borrower
and the Lenders of the interest rate applicable to any Interest Period for LIBO
Rate Loans upon determination of such interest rate.  At any time that Prime
Rate Loans are outstanding, the Administrative Agent shall notify the Lead
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Prime Rate promptly following the public announcement of such
change.

 

47

--------------------------------------------------------------------------------


 

(g)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than six (6) Interest
Periods in effect with respect to Committed Loans.

 

(h)           The Administrative Agent, the Lenders, the Swing Line Lender and
the L/C Issuer shall have no obligation to make any Loan or to provide any
Letter of Credit if an Overadvance would result.  The Administrative Agent may,
in its discretion, make Permitted Overadvances without the consent of the
Lenders, the Swing Line Lender and the L/C Issuer and each Lender shall be bound
thereby.  Any Permitted Overadvance may constitute a Swing Line Loan. A
Permitted Overadvance is for the account of the Borrowers and shall constitute a
Loan and an Obligation and shall be repaid by the Borrowers in accordance with
the provisions of Sections 2.05(c), 2.05(d) and 2.05(e).  The making of any such
Permitted Overadvance on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding. The
making by the Administrative Agent of a Permitted Overadvance shall not modify
or abrogate any of the provisions of Section 2.03 regarding the Lenders’
obligations to purchase participations with respect to Letter of Credits or of
Section 2.04 regarding the Lenders’ obligations to purchase participations with
respect to Swing Line Loans.  The Administrative Agent shall have no liability
for, and no Loan Party or Credit Party shall have the right to, or shall, bring
any claim of any kind whatsoever against the Administrative Agent with respect
to “inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)) regardless of the amount of any such
Overadvance(s).

 

2.03                Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrowers, and to amend Letters of Credit
previously issued by it, in accordance with Section 2.03(b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrowers and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Loan Cap, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Lead Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  Any L/C Issuer (other than Bank of America
or any of its Affiliates) shall notify the Administrative Agent in writing on
each

 

48

--------------------------------------------------------------------------------


 

Business Day of all Letters of Credit issued on the prior Business Day by such
L/C Issuer, provided that (A) until the Administrative Agent advises any such
Issuing Bank that the provisions of Section 4.02 are not satisfied, or (B) the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Administrative Agent and the L/C Issuer, such
L/C Issuer shall be required to so notify the Administrative Agent in writing
only once each week of the Letters of Credit issued by such L/C Issuer during
the immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such L/C Issuer may agree.  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Issuing Bank and the Administrative Agent
each consent, in their sole discretion, to a later expiry date; or

 

(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 180 days after the date of
issuance or last extension, unless the Issuing Bank and the Administrative Agent
each consent, in their sole discretion, to a later expiry date; or

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the Letter of Credit Expiration Date or
all the Lenders have approved such expiry date.

 

(iii)          The L/C Issuer shall not issue any Letter of Credit without the
prior consent of the Administrative Agent if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           such Letter of Credit is to be denominated in a currency other
than Dollars; provided that if the L/C Issuer, in its discretion, issues a
Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrowers of the honoring of any drawing under such Letter
of Credit shall be paid in the currency in which such Letter of Credit was
denominated;

 

(D)          such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

 

49

--------------------------------------------------------------------------------


 

(E)           a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender or
Deteriorating Lender hereunder, unless the L/C Issuer (i) is satisfied in its
sole discretion that the related exposure will be entirely covered by the
Commitments of the Non-Defaulting Lenders pursuant to clause (l) below or
(ii) has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(v)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Lead Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least three
(3) Business Days (or such other date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require.  Additionally, the Lead Borrower shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Lead Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof.

 

50

--------------------------------------------------------------------------------


 

Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance or amendment of each Letter of Credit,
each Lender shall be deemed to (without any further action), and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer, without
recourse or warranty, a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Letter of Credit.  Upon any change in the Commitments under this Agreement,
it is hereby agreed that with respect to all L/C Obligations, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Lenders.

 

(iii)          If the Lead Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Standby Letter
of Credit is issued.  Unless otherwise directed by the L/C Issuer, the Lead
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Standby Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Standby Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
clauses (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Lead Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Lead Borrower and the Administrative Agent thereof; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the L/C Issuer and the Lenders with respect to
any such payment.  Not later than 11:00 a.m. on the Business

 

51

--------------------------------------------------------------------------------


 

Day following the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrowers shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Borrowers
shall be deemed to have requested a Committed Borrowing of Prime Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Prime Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Prime Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Prime Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied, the Borrowers shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Lead Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the

 

52

--------------------------------------------------------------------------------


 

amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Obligations Absolute.  Subject to the provisions of subsection
(f) below, the obligation of the Borrowers to reimburse the L/C Issuer for each
drawing under each Letter of Credit and to repay each L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this

 

53

--------------------------------------------------------------------------------


 

Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or

 

(vi)          the fact that any Event of Default shall have occurred and be
continuing.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document. 
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any

 

54

--------------------------------------------------------------------------------


 

direct, as opposed to consequential or exemplary, damages suffered by the
Borrowers which the Borrowers prove were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary (or the L/C Issuer may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit).

 

(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to 103% of the Outstanding Amount of all L/C Obligations, pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer (which documents are hereby consented to by the Lenders). 
Derivatives of such term have corresponding meanings.  The Borrowers hereby
grant to the Collateral Agent a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing.  Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America except that Permitted Investments of the type listed in
clauses (a) through (f) of the definition thereof may be made at the request of
the Lead Borrower at the option and in the sole discretion of the Collateral
Agent (and at the Borrowers’ risk and expense); interest or profits, if any, on
such investments shall accumulate in such account.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer and, to
the extent not so applied, shall thereafter be applied to satisfy other
Obligations.

 

(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Lead Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each Standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each Commercial Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate

 

55

--------------------------------------------------------------------------------


 

times the daily Stated Amount under each such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit).  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of the Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
tenth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, the Administrative Agent may, and upon the request of
the Required Lenders shall, notify the Lead Borrower that all Letter of Credit
Fees shall accrue at the Default Rate and thereafter such Letter of Credit Fees
shall accrue at the Default Rate to the fullest extent permitted by applicable
Laws.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at a rate equal to
0.125% per annum, computed on the daily amount available to be drawn under such
Letter of Credit and payable on a quarterly basis in arrears.  Such fronting
fees shall be due and payable on the tenth Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Defaulting Lender’s L/C Exposure.  If a Letter of Credit is
requested at any time when a Lender has become a Defaulting Lender or a
Deteriorating Lender, then such Defaulting Lender’s or Deteriorating Lender’s
Applicable Percentage of the L/C Obligations evidenced by such Letter of Credit
(the “Defaulting Lender’s L/C Exposure”) shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable Percentage
of such Defaulting Lender’s L/C Exposure, but only to the extent that
(i) (A) the sum of the aggregate Outstanding Amount of (1) all Committed Loans
of all Non-Defaulting Lenders at such time, plus (2) all L/C Obligations of all
Non-Defaulting Lenders at such time, plus (3) all Swing Line Loans of all
Non-Defaulting Lenders at such time, plus (B) the Defaulting Lender’s L/C
Exposure, does not exceed the sum of all Non-Defaulting Lenders’ Commitments;
and (ii) with respect to any Non-Defaulting Lender, the sum of (A) all Committed
Loans of such Non-Defaulting Lender at such time such prior to giving effect to
such reallocation, plus (B) such Non-Defaulting Lender’s Applicable Percentage
of the Defaulting Lender’s L/C Exposure, does not exceed the Commitment of such
Non-Defaulting Lender

 

56

--------------------------------------------------------------------------------


 

2.04                Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Lead Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Loan Cap, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender at such time, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Commitment,
and provided, further, that the Borrowers shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan; and provided
further that the Swing Line Lender shall not be obligated to make any Swing Line
Loan at any time when any Lender is at such time a Defaulting Lender or
Deteriorating Lender hereunder, unless the Swing Line Lender (i) is satisfied in
its sole discretion that the related exposure will be entirely covered by the
Commitments of the Non-Defaulting Lenders pursuant to clause (h) below or
(ii) has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the Swing Line Lender’s risk with respect to such Lender. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Prime Rate.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
The Swing Line Lender shall have all of the benefits and immunities (A) provided
to the Agent in Article IX with respect to any acts taken or omissions suffered
by the Swing Line Lender in connection with Swing Line Loans made by it or
proposed to be made by it as if the term “Agent” as used in Article IX included
the Swing Line Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Swing Line Lender.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent at the request of the Required Lenders

 

57

--------------------------------------------------------------------------------


 

prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may in its discretion, not later than 3:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to the Lead Borrower at its office by crediting
the account of the Lead Borrower on the books of the Swing Line Lender in
immediately available funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            Subject to the provisions of Section 2.14, the Swing Line Lender
at any time in its sole and absolute discretion may request, on behalf of the
Borrowers (which hereby irrevocably authorize the Swing Line Lender to so
request on their behalf), that each Lender make a Prime Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Prime Rate Loans,
but subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Lead Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Prime Rate Loan to the
Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Prime Rate Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant

 

58

--------------------------------------------------------------------------------


 

Swing Line Loan, as the case may be.  A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Prime Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

(g)           Defaulting Lender’s Swing Line Exposure.  If a Swing Line Loan is
requested at any time when a Lender has become a Defaulting Lender or a
Deteriorating Lender, then such Defaulting Lender’s or Deteriorating Lender’s
Applicable Percentage of such Swing Line Loan (the “Defaulting Lender’s Swing
Line Exposure”) shall be reallocated among the other Non-Defaulting Lenders in
accordance with their respective Applicable Percentage of such Defaulting
Lender’s Swing Line Exposure, but only to the extent that (i) (A) the sum of the
aggregate Outstanding Amount of (1) all Committed Loans of all Non-Defaulting
Lenders at such time, plus (2) all L/C Obligations of all Non-Defaulting Lenders
at such time, plus (3) all

 

59

--------------------------------------------------------------------------------


 

Swing Line Loans of all Non-Defaulting Lenders at such time, plus (B) the
Defaulting Lender’s Swing Line Exposure, does not exceed the sum of all
Non-Defaulting Lenders’ Commitments; and (ii) with respect to any Non-Defaulting
Lender, the sum of (A) all Committed Loans of such Non-Defaulting Lender at such
time such prior to giving effect to such reallocation, plus (B) such
Non-Defaulting Lender’s Applicable Percentage of the Defaulting Lender’s Swing
Line Exposure, does not exceed the Commitment of such Non-Defaulting Lender.

 

2.05                                                Prepayments.

 

(a)                                  The Borrowers may, upon irrevocable notice
from the Lead Borrower to the Administrative Agent, at any time or from time to
time voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of LIBO Rate Loans and (B) on the date of prepayment of Prime Rate
Loans; and (ii) any prepayment of LIBO Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; or, if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if LIBO Rate Loans, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

(b)                                 The Borrowers may, upon irrevocable notice
from the Lead Borrower to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Lead Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Loan Cap, each as then in effect, the Borrowers shall
immediately prepay Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than L/C Borrowings) in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Loan Cap, each as then in effect.  Nothing in this
clause (c) shall limit the ability of the Administrative Agent to make Permitted
Overadvances as set forth elsewhere in this Agreement.

 

(d)                                 The Borrower shall prepay the Loans and Cash
Collateralize the L/C Obligations with the proceeds and collections received
pursuant to the provisions of Section 6.13(c) hereof.

 

(e)                                  The Borrowers shall prepay the Loans and
Cash Collateralize the L/C Obligations in an amount equal to the Net Proceeds
received by a Loan Party on account of a

 

60

--------------------------------------------------------------------------------


 

Prepayment Event, irrespective of whether a Liquidity Event then exists and is
continuing; provided that, except as provided for in Section 2.06 below, such
prepayments shall not reduce the Aggregate Commitments.

 

(f)                                    Prepayments made pursuant to this
Section 2.05, first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Permitted
Overadvances, third, shall be applied ratably to the outstanding Committed Loans
that are Prime Rate Loans, fourth, shall be applied ratably to the outstanding
Committed Loans that are LIBO Rate Loans, fifth, shall be used to Cash
Collateralize the remaining L/C Obligations; and sixth, the amount remaining, if
any, after the prepayment in full of all L/C Borrowings, Swing Line Loans and
Committed Loans outstanding at such time and the Cash Collateralization of the
remaining L/C Obligations in full may be retained by the Borrowers for use in
the ordinary course of its business.  Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrowers or any
other Loan Party) to reimburse the L/C Issuer or the Lenders, as applicable.

 

2.06            Termination or Reduction of Commitments.

 

(a)                                  The Borrowers may, upon irrevocable notice
from the Lead Borrower to the Administrative Agent, terminate the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit or from
time to time permanently reduce the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or
reduce (A) the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, and (C) the Swing Line
Sublimit if, after giving effect thereto, and to any concurrent payments
hereunder, the Outstanding Amount of Swing Line Loans hereunder would exceed the
Swing Line Sublimit.

 

(b)                                 If, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.

 

(c)                                  The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit, Swing Line Sublimit or the Aggregate Commitments under this
Section 2.06.  Upon any reduction of the Aggregate Commitments, the Commitment
of each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount.  All fees (including, without limitation, commitment fees and
Letter of Credit Fees) and interest in respect of the Aggregate Commitments
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07                                                Repayment of Loans.

 

(a)                                  The Borrowers shall repay to the Lenders on
the Termination Date the aggregate principal amount of Committed Loans
outstanding on such date.

 

61

--------------------------------------------------------------------------------


 

(b)                                 To the extent not previously paid, the
Borrower shall repay the outstanding balance of the Swing Line Loans on the
Termination Date.

 

2.08                                                Interest.

 

(a)                                  Subject to the provisions of
Section 2.08(b) below, (i) each LIBO Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the LIBO Rate for such Interest Period plus the Applicable
Margin; (ii) each Prime Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Prime Rate plus the Applicable Margin; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Prime Rate plus the
Applicable Margin.

 

(b)                                 (i)                                     If
any amount payable under any Loan Document is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any other Event of Default exists, then
the Administrative Agent may, and upon the request of the Required Lenders
shall, notify the Lead Borrower that all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate and thereafter such Obligations shall bear interest at
the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                                                Fees.  In addition to
certain fees described in subsections (i) and (j) of Section 2.03:

 

(a)                                  Commitment Fee.  The Borrowers shall pay to
the Administrative Agent for the account of each Lender, in accordance with its
Applicable Percentage, a commitment fee, payable quarterly in arrears on the
first Business Day of each Fiscal Quarter, commencing with the first such date
to occur after the Closing Date, and on the last day of the Availability Period
equal to the Applicable Commitment Fee Percentage times the average daily amount
by which the Aggregate Commitments exceeded the sum of the Total Outstandings,
in each case calculated on a per annum basis for the actual number of days
elapsed in the Fiscal Quarter ending on the day immediately preceding the
related payment date (or, if applicable, the actual number of days in the Fiscal
Quarter to and including last day of the Availability Period).  The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met.

 

(b)                                 Other Fees.  The Borrowers shall pay to the
Arranger and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

2.10                                                Computation of Interest and
Fees. All computations of interest for Prime Rate Loans when the Prime Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other

 

62

--------------------------------------------------------------------------------


 

computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11                                                Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by the
Administrative Agent (the “Loan Account”) in the ordinary course of business. 
In addition, each Lender may record in such Lender’s internal records, an
appropriate notation evidencing the date and amount of each Loan from such
Lender, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the
Obligations due to such Lender.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.  Any failure to so
attach or endorse, or any error in doing so, shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  Upon receipt of an affidavit of a Lender
as to the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                                                Payments Generally;
Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:30 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein)

 

63

--------------------------------------------------------------------------------


 

of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after
2:30 p.m. shall, at the option of the Administrative Agent, be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrowers shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Prime Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Prime Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Prime Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Lead Borrower prior to the time at which any payment is due to
the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the L/C Issuer, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in

 

64

--------------------------------------------------------------------------------


 

immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof (subject to the provisions of the last paragraph of Section 4.02 hereof),
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                                                Sharing of Payments by
Lenders. If any Credit Party shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of,
interest on, or other amounts with respect to, any of the Obligations resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Obligations greater than its pro rata share thereof as provided herein
(including in contravention of the priorities of payment set forth in
Section 8.03), then the Credit Party receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section 2.13 shall
not be construed to apply to (x) any payment made by the Loan Parties pursuant
to and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 2.13 shall apply).

 

65

--------------------------------------------------------------------------------


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                                                Settlement Amongst Lenders.

 

(a)                                  The amount of each Lender’s Applicable
Percentage of outstanding Loans (including outstanding Swing Line Loans, shall
be computed weekly (or more frequently in the Administrative Agent’s discretion)
and shall be adjusted upward or downward based on all Loans (including Swing
Line Loans) and repayments of Loans (including Swing Line Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

 

(b)                                 The Administrative Agent shall deliver to
each of the Lenders promptly after a Settlement Date a summary statement of the
amount of outstanding Loans for the period and the amount of repayments received
for the period.  As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Loans made by each Lender shall be equal to such Lender’s Applicable
Percentage of all Loans outstanding as of such Settlement Date.  If the summary
statement requires transfers to be made to the Administrative Agent by the
Lenders and is received prior to 1:00 p.m. on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if received after 1:00 p.m., then no later than 3:00 p.m. on the next
Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent.  If and to the extent any Lender shall not have so made
its transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative, processing, or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing.

 

2.15                                                Increase in Commitments.

 

(a)                                  Request for Increase.  Provided no Default
or Event of Default then exists or would arise therefrom, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Lead
Borrower may from time to time request an increase in the Aggregate Commitments
by an amount (for all such requests) not exceeding $100,000,000 in the
aggregate; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Lead Borrower may make a maximum of
four such requests.  At the time of sending such notice, the Lead Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such

 

66

--------------------------------------------------------------------------------


 

requested increase.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Lead Borrower and
each Lender of the Lenders’ responses to each request made in this
Section 2.15.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), to the extent that
the existing Lenders decline to increase their Commitments, or decline to
increase their Commitments to the amount requested by the Lead Borrower, the
Administrative Agent or its Affiliates, in consultation with the Lead Borrower,
will use its reasonable efforts to arrange for other Eligible Assignees to
become a Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Aggregate Commitments requested by the Lead
Borrower and not accepted by the existing Lenders (and the Lead Borrower may
also invite additional Eligible Assignees to become Lenders) (each such Eligible
Assignee issuing a commitment and becoming a Lender, an “Additional Commitment
Lender”), provided, however, that without the consent of the Administrative
Agent, at no time shall the Commitment of any Additional Commitment Lender be
less than $10,000,000.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section 2.15, the
Administrative Agent and the Lead Borrower shall determine the effective date
(the “Increase Effective Date”) of such increase (such increase, a “Commitment
Increase”).  The Administrative Agent shall promptly notify the Lead Borrower
and the Lenders of the final allocation of such Commitment Increase and the
Increase Effective Date and on the Effective Date (i) the Aggregate Commitments
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Commitment Increases, and (ii) Schedule 2.01 shall be
deemed modified, without further action, to reflect the revised Commitments and
Applicable Percentages of the Lenders.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, (i) the Lead Borrower shall deliver
to the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions, if necessary, adopted by such Loan Party approving or consenting to
such Commitment Increase, and (B) in the case of the Borrowers, certifying that,
before and after giving effect to such Commitment Increase, (1) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier
date, (2) to the extent such representations and warranties are qualified by
materiality, in which case they are true and correct in all respects, and
(3) except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (ii) the Borrowers, the Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered a
joinder to the Loan Documents in such form as the Administrative Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to the Additional Commitment Lenders as the Administrative Agent,
the Lead Borrower and such Additional Commitment Lenders shall agree; (iv) the
Borrowers shall have paid such arrangement fees to the Administrative Agent (or
one or more of its Affiliates, as applicable) as

 

67

--------------------------------------------------------------------------------


 

the Lead Borrower and the Administrative Agent or such Affiliate may agree;
(v) the Borrowers shall deliver to the Administrative Agent and the Lenders an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers reasonably satisfactory to
the Administrative Agent and dated such date with respect to the Loan Documents
and the other documents, agreements and instruments then executed and the
transactions contemplated thereby; (vi) the Borrowers and the Additional
Commitment Lender shall have delivered such other instruments, documents and
agreements as the Administrative Agent may reasonably have requested; and
(vii) no Default or Event of Default exists or would arise after giving effect
to such Commitment Increase.  The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section 2.15.

 

(f)                                    Terms of Commitment Increase.  Any
Commitment Increase contemplated by the provisions of this Section 2.15 shall,
except as provided in Section 2.15(e)(iii) and (e)(iv), bear interest and be
entitled to fees and other compensation on the same basis as all other
Commitments.

 

(g)                                 Conflicting Provisions.  This Section 2.15
shall supersede any provisions in Sections 2.13 or 10.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01                                                Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrowers shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.

 

(c)                                  Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent, each Lender and the L/C
Issuer, upon  demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or

 

68

--------------------------------------------------------------------------------


 

by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the Lead Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which any Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Lead Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable Law
or reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrowers within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of  Internal Revenue
Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable Law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Law to permit the Lead Borrower to determine the
withholding or deduction required to be made.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or

 

69

--------------------------------------------------------------------------------


 

Other Taxes as to which it has been indemnified by the Borrowers or with respect
to which the Borrowers have paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.

 

3.02                                                Illegality.  If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund LIBO Rate Loans, or to determine or charge
interest rates based upon the LIBO Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Lead Borrower through the Administrative
Agent, any obligation of such Lender to make or continue LIBO Rate Loans or to
convert Prime Rate Loans to LIBO Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Lead Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBO Rate Loans of
such Lender to Prime Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                                                Inability to Determine
Rates.  If the Required Lenders determine that for any reason in connection with
any request for a LIBO Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBO Rate Loan,
(b) adequate and reasonable means do not exist for determining the LIBO Rate for
any requested Interest Period with respect to a proposed LIBO Rate Loan , or
(c) the LIBO Rate for any requested Interest Period with respect to a proposed
LIBO Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the Lead
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain LIBO Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Lead Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Prime Rate Loans in the amount specified therein.

 

3.04                                                Increased Costs; Reserves on
LIBO Rate Loans.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with

 

70

--------------------------------------------------------------------------------


 

or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the L/C
Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBO Rate Loan made by
it, or change the basis of taxation of payments to such Lender or the L/C Issuer
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or LIBO Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Lead Borrower shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Lead Borrower of
the Change in Law giving rise to such increased costs or

 

71

--------------------------------------------------------------------------------


 

reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                                  Reserves on LIBO Rate Loans.  The Borrowers
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBO Rate Loan equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Lead Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

3.05                                                Compensation for Losses. 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                            any continuation, conversion, payment or
prepayment of any Loan other than a Prime Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                           any failure by the Borrowers (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Prime Rate Loan on the date or in the amount
notified by the Lead Borrower; or

 

(c)                            any assignment of a LIBO Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Lead Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

3.06                                                Mitigation Obligations;
Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case,

 

72

--------------------------------------------------------------------------------


 

would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrowers may replace such
Lender in accordance with Section 10.13.

 

3.07                                                Survival.  All of the
Borrowers’ obligations under this Article III shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

 

3.08                                                Designation of Lead Borrower
as Borrowers’ Agent.

 

(a)                                  Each Borrower hereby irrevocably designates
and appoints the Lead  Borrower as such Borrower’s agent to obtain Credit
Extensions, the proceeds of which shall be available to each Borrower for such
uses as are permitted under this Agreement.  As the disclosed principal for its
agent, each Borrower shall be obligated to each Credit Party on account of
Credit Extensions so made as if made directly by the applicable Credit Party to
such Borrower, notwithstanding the manner by which such Credit Extensions are
recorded on the books and records of the Lead Borrower and of any other
Borrower.  In addition, each Loan Party other than the Borrowers hereby
irrevocably designates and appoints the Lead  Borrower as such Loan Party’s
agent to represent such Loan Party in all respects under this Agreement and the
other Loan Documents.

 

(b)                                 Each Borrower recognizes that credit
available to it hereunder is in excess of and on better terms than it otherwise
could obtain on and for its own account and that one of the reasons therefor is
its joining in the credit facility contemplated herein with all other
Borrowers.  Consequently, each Borrower hereby assumes and agrees to discharge
all Obligations of each of the other Borrowers.

 

(c)                                  The Lead  Borrower shall act as a conduit
for each Borrower (including itself, as a “Borrower”) on whose behalf the Lead
Borrower has requested a Credit Extension.  Neither the Administrative Agent nor
any other Credit Party shall have any obligation to see to the application of
such proceeds therefrom.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                                                Conditions of Initial Credit
Extension.  The obligation of the L/C Issuer and each Lender to make its initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies or other electronic
image scan transmission (e.g., “pdf”, or “tif” via e-mail) (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent:

 

(i)                         executed counterparts of this Agreement sufficient
in number for distribution to the Administrative Agent, each Lender and the Lead
Borrower;

 

(ii)                      a Note executed by the Borrowers in favor of each
Lender requesting a Note;

 

(iii)                   such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing (A) the
authority of each Loan Party to enter into this Agreement and the other Loan
Documents to which

 

73

--------------------------------------------------------------------------------


 

such Loan Party is a party or is to be a party and (B) the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 

(iv)                  copies of each Loan Party’s Organization Documents and
such other documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v)                     a favorable opinion of Morgan, Lewis & Bockius LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request (including, without limitation,
with respect to enforceability, due authorization, perfection of the Liens in
favor of the Collateral Agent and no lien creation as a result of the
financing);

 

(vi)                  a certificate signed by a Responsible Officer of the Lead
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (B) that there has been no event or circumstance since
the Balance Sheet Date that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect and
(C) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;

 

(vii)               evidence that all insurance required to be maintained
pursuant to the Loan Documents and all endorsements in favor of the Agents
required under the Loan Documents have been obtained and are in effect;

 

(viii)            a certificate from the chief financial officer of the Lead
Borrower, satisfactory in form and substance to the Administrative Agent,
attesting to the Solvency of the Loan Parties as of the Closing Date after
giving effect to the transactions contemplated hereby;

 

(ix)                    the Security Documents, each duly executed by the
applicable Loan Parties;

 

(x)                       all other Loan Documents, each duly executed by the
applicable Loan Parties;

 

(xi)                    (A) an appraisal (based on net liquidation value) by a
third party appraiser acceptable to the Collateral Agent of all Inventory of the
Borrowers, the results of which are satisfactory to the Collateral Agent, it
being acknowledged that this condition has been satisfied, (B) a written report
prepared for the Collateral Agent regarding the results of a commercial finance
examination of the Loan Parties, which shall be satisfactory to the Collateral
Agent and (C) other due diligence materials (including, without limitation, with

 

74

--------------------------------------------------------------------------------


 

respect to the Loan Parties’ and certain of their Affiliates’ organizational
structure) reasonably requested by the Administrative Agent;

 

(xii)                 results of searches or other evidence reasonably
satisfactory to the Collateral Agent (in each case dated as of a date reasonably
satisfactory to the Collateral Agent) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances and Liens for
which termination statements and releases, satisfactions and discharges of any
mortgages, and releases  or subordination agreements satisfactory to the
Collateral Agent are being tendered concurrently with such extension of credit
or other arrangements satisfactory to the Collateral Agent for the delivery of
such termination statements and releases, satisfactions and discharges have been
made;

 

(xiii)              duly executed Customs Broker Agreements with each of the
Loan Parties’ customs brokers, freight forwarders or carriers;

 

(xiv)             (A) all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Collateral Agent, (B) the DDA Notifications, Credit
Card Notifications, and Blocked Account Agreements required pursuant to
Section 6.13 hereof, and (C) control agreements with respect to the Loan
Parties’ securities and investment accounts;

 

(xv)                such other assurances, certificates, documents, consents or
opinions as the Agents reasonably may require.

 

(b)                           After giving effect to (i) the first funding under
the Loans, (ii) any charges to the Loan Account made in connection with the
establishment of the credit facility contemplated hereby and (iii) all Letters
of Credit to be issued at, or immediately subsequent to, such establishment,
Availability shall be not less than $125,000,000.

 

(c)                            The Administrative Agent shall have received a
Borrowing Base Certificate dated the Closing Date, relating to the month ended
on July 2, 2011, and executed by a Responsible Officer of the Lead Borrower.

 

(d)                           The Administrative Agent shall be reasonably
satisfied that any financial statements delivered to it fairly present the
business and financial condition of the Loan Parties and that there has been no
Material Adverse Effect since the date of the most recent financial information
delivered to the Administrative Agent.

 

(e)                            The Administrative Agent shall have received and
be satisfied with (i) a detailed forecast of Availability prepared on a monthly
basis for the period from February 2011 through January 2012, (ii) a detailed
forecast prepared on an annual basis covering the Fiscal Year 2011 through and
including the Fiscal Year 2014 which shall include a Consolidated income
statement, balance sheet, and statement of cash flow, each prepared in
conformity with GAAP and consistent with the Loan Parties’ then current
practices, and (iii) such other information (financial or otherwise) reasonably
requested by the Administrative Agent; it being acknowledged that the conditions
in clauses (i) and (ii) above have been satisfied.

 

(f)                             There shall not be pending any litigation or
other proceeding, the result of which, either individually or in the aggregate,
could reasonably be expected to have a

 

75

--------------------------------------------------------------------------------


 

Material Adverse Effect, other than as set forth on Schedule 5.06 of the
Disclosure Letter.

 

(g)                           There shall not have occurred any default of any
Material Contract of any Loan Party which could reasonably be expected to have a
Material Adverse Effect.

 

(h)                           The consummation of the transactions contemplated
hereby shall not violate any applicable Law or any Organization Document.

 

(i)                               All necessary consents and approvals to the
transactions contemplated hereby shall have been obtained and shall be
satisfactory to the Administrative Agent, other than those which, individually
or in the aggregate, could not have, and could not be expected to have, a
Material Adverse Effect.

 

(j)                               After giving effect to the consummation of the
transactions contemplated under this Agreement and the other Loan Documents on
the Closing Date (including any Loans made or Letters of Credit issued
hereunder), no Default or Event of Default shall exist.

 

(k)                            All fees required to be paid to the Agents or the
Arranger on or before the Closing Date shall have been paid in full, and all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid in full.

 

(l)                               The Borrowers shall have paid all fees,
charges and disbursements of counsel to the Administrative Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

 

(m)                         The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”).

 

(n)                           No material changes in governmental regulations or
policies affecting any Loan Party or any Credit Party shall have occurred prior
to the Closing Date.

 

(o)                           The Closing Date shall have occurred on or before
August 31, 2011.  The Administrative Agent shall notify the Lead Borrower and
the Lenders of the Closing Date, and such notice shall be conclusive and binding
on the Loan Parties.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02                                                Conditions to all Credit
Extensions.  The obligation of each Lender to honor any Request for Credit
Extension (other than a Conversion/Continuation Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of LIBO Rate
Loans) and of each L/C Issuer to issue each Letter of Credit is subject to the
following conditions precedent:

 

(a)                            The representations and warranties of the Lead
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith,

 

76

--------------------------------------------------------------------------------


 

shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (ii) in the case of any representation
and warranty qualified by materiality, they shall be true in all material
respects, and (iii) for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

(b)                           No Default or Event of Default shall exist, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)                            The Administrative Agent and, if applicable, the
L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)                           No event or circumstance which could reasonably be
expected to result in a Material Adverse Effect shall have occurred.

 

Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied on and as of the
date of the applicable Credit Extension.  The conditions set forth in this
Section 4.02 are for the sole benefit of the Credit Parties but until the
Required Lenders otherwise direct the Administrative Agent to cease making
Committed Loans, the Lenders will fund their Applicable Percentage of all Loans
and L/C Advances and participate in all Swing Line Loans and Letters of Credit
whenever made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV, agreed to by the Administrative Agent, provided, however, the
making of any such Loans or the issuance of any Letters of Credit shall not be
deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights of the Credit
Parties as a result of any such failure to comply.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

 

5.01                                                Existence, Qualification and
Power.  Each Loan Party and each Subsidiary thereof (a) is a corporation,
limited liability company, partnership or limited partnership, duly organized or
formed, validly existing and, where applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.  Schedule 5.01 of the
Disclosure Letter sets forth, as of the Closing Date, each Loan Party’s name as
it appears in official filings in its state of incorporation or organization,
its state of incorporation or organization, organization type, organization
number, if any, issued by its state of incorporation or organization, and its
federal employer identification number.

 

5.02                                                Authorization; No
Contravention.  The execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is or is to be a party,

 

77

--------------------------------------------------------------------------------


 

has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (a) contravene the terms of any of such
Person’s Organization Documents; (b) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under (i) any Material Contract or any Material Indebtedness
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; (c) result in or require the creation of any Lien
upon any asset of any Loan Party (other than Liens in favor of the Collateral
Agent under the Security Documents); or (d) violate any Law.

 

5.03                                                Governmental Authorization;
Other Consents.  No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, except for (a) the perfection or maintenance of the Liens
created under the Security Documents (including the first priority nature
thereof) or (b) such as have been obtained or made and are in full force and
effect.

 

5.04                                                Binding Effect.  This
Agreement has been, and each other Loan Document, when delivered, will have
been, duly executed and delivered by each Loan Party that is party thereto. 
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

5.05                                                Financial Statements; No
Material Adverse Effect.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present the financial condition of the Lead Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein.

 

(b)                                 The unaudited Consolidated balance sheet of
the Lead Borrower and its Subsidiaries dated as of the Balance Sheet Date, and
the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Lead Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject to normal year-end audit adjustments.

 

(c)                                  Since the Balance Sheet Date, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

(d)                                 To the best knowledge of the Lead Borrower,
except as disclosed on Schedule 5.05 of the Disclosure Letter, no Internal
Control Event exists or has occurred since the date of the Audited Financial
Statements that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of the Lead Borrower and its
Subsidiaries on a Consolidated basis.

 

78

--------------------------------------------------------------------------------


 

(e)                                  The Consolidated forecasted balance sheet
and statements of income and cash flows of the Lead Borrower and its
Subsidiaries delivered pursuant to Section 4.01(e) and Section 6.01(d) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ best estimate of its future financial performance.

 

5.06                                                Litigation.  There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Loan Parties after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06 of the
Disclosure Letter, either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

 

5.07                                                No Default.  No Loan Party
or any Subsidiary is in default under or with respect to, or party to, any
Material Contract or any Material Indebtedness.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                                                Ownership of Property;
Liens.

 

(a)                                  Each of the Loan Parties and each
Subsidiary thereof has good fee simple title to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
subject to any Permitted Encumbrances and except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each of the Loan Parties and each Subsidiary has good
and marketable title to, valid leasehold interests in, or valid licenses to use
all personal property and assets material to the ordinary conduct of its
business, subject to any Permitted Encumbrances and except, as individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 Schedule 5.08(b)(1) of the Disclosure Letter
sets forth, as of the Closing Date, the address (including street address,
county and state) of all Real Estate that is owned by the Loan Parties, together
with a list of the holders of any mortgage Lien thereon, the maximum principal
amount secured thereby, and the maturity date thereof.  Schedule 5.08(b)(2) of
the Disclosure Letter sets forth the address (including street address, county
and state) of all Leases of Real Estate of the Loan Parties, together with a
list of the lessor and its contact information with respect to each such Lease
as of the Closing Date.  Each of such Leases is in full force and effect and the
Loan Parties are not in default of the terms thereof, except, in each case, as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Schedule 7.01 sets forth a complete and
accurate list of all Liens on the property or assets of each Loan Party and each
of its Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.  The property of each
Loan Party and each of its Subsidiaries is subject to no Liens, other than Liens
set forth on Schedule 7.01.

 

(d)                                 Schedule 7.02 sets forth a complete and
accurate list of all Investments held by any Loan Party or any Subsidiary of a
Loan Party on the date hereof, showing as of the date hereof the amount, obligor
or issuer and maturity, if any, thereof.

 

(e)                                  Schedule 7.03 sets forth a complete and
accurate list of all Indebtedness of each Loan Party or any Subsidiary of a Loan
Party (other than intercompany Indebtedness) on the date hereof, showing as of
the date hereof the amount, obligor or issuer and maturity thereof.

 

79

--------------------------------------------------------------------------------


 

5.09                                                Environmental Compliance.

 

(a)                            No Loan Party or any Subsidiary thereof (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability, except, in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)                           Except, in each case, as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
(i) none of the real properties currently or formerly owned or operated by any
Loan Party or any Subsidiary thereof is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any Subsidiary thereof or, to the best of the knowledge of the
Loan Parties, on any property formerly owned or operated by any Loan Party or
Subsidiary thereof; (iii) there is no asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or Subsidiary
thereof; and (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any Subsidiary thereof.

 

(c)                            Except as otherwise set forth on Schedule 5.09 of
the Disclosure Letter, no Loan Party or any Subsidiary thereof is undertaking,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof have been disposed of in a manner not reasonably expected to
result in material liability to any Loan Party or any Subsidiary thereof.

 

5.10                                                Insurance.  The properties
(including, without limitation, all Collateral) of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties (other than Colchester
Insurance Company), in such amounts, with such deductibles and covering such
risks (including, without limitation, workmen’s compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Subsidiary operates. 
Schedule 5.10 of the Disclosure Letter sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. Each
insurance policy listed on Schedule 5.10 of the Disclosure Letter is in full
force and effect and all premiums in respect thereof that are due and payable
have been paid.

 

5.11                                                Taxes.  The Loan Parties and
their Subsidiaries have filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves

 

80

--------------------------------------------------------------------------------


 

have been provided in accordance with GAAP, as to which Taxes no Lien has been
filed and which contest effectively suspends the collection of the contested
obligation and the enforcement of any Lien securing such obligation.  There is
no proposed tax assessment against any Loan Party or any Subsidiary that would,
if made, have a Material Adverse Effect.  No Loan Party or any Subsidiary
thereof is a party to any tax sharing agreement.

 

5.12                                                ERISA Compliance.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Lead Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Loan Parties and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code is pending or in effect with respect to any Plan.  No Lien imposed under
the Code or ERISA exists or is likely to arise on account of any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Lead Borrower, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  (i)                                     No
ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA.

 

5.13                                                Subsidiaries; Equity
Interests.  The Loan Parties have no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13 of the Disclosure Letter, which sets
forth the legal name, jurisdiction of incorporation or formation and authorized
Equity Interests of each such Subsidiary.  All of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan Party)
in the amounts specified on Part (a) of Schedule 5.13 of the Disclosure Letter
free and clear of all Liens except for those created under the Security
Documents.  There are no outstanding rights to purchase any Equity Interests in
any Subsidiary.  The Loan Parties have no equity investments in any other
corporation or entity other than Colchester Insurance Company.  The copies of
the Organization Documents of each Loan Party and each amendment thereto
provided pursuant to Section 4.01 are true and correct copies of each such
document, each of which is valid and in full force and effect.

 

5.14                                                Margin Regulations;
Investment Company Act; Public Utility Holding Company Act.

 

(a)                                  No Loan Party is engaged or will be
engaged, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  None of the proceeds of the Credit Extensions shall be used
directly or

 

81

--------------------------------------------------------------------------------


 

indirectly for the purpose of purchasing or carrying any margin stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any margin stock or for any other purpose that might cause any
of the Credit Extensions to be considered a “purpose credit” within the meaning
of Regulations T, U, or X issued by the FRB.

 

(b)                                 None of the Loan Parties, any Person
Controlling any Loan Party, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

(c)                                  None of the Loan Parties, any Person
Controlling any Loan Party, or any Subsidiary is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.

 

5.15                                                Disclosure.  Each Loan Party
has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

5.16                                                Compliance with Laws.  Each
of the Loan Parties and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                                                Intellectual Property;
Licenses, Etc.  The Loan Parties and their Subsidiaries own, or possess the
right to use, all of the Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person.  To
the best knowledge of the Lead Borrower, (i) no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person, and (ii)  no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Lead Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.18                                                Labor Matters.

 

There are no strikes, lockouts, slowdowns or other labor disputes against any
Loan Party or any Subsidiary thereof pending or, to the knowledge of any Loan
Party, threatened.  Except as disclosed in Schedule 5.06 of the Disclosure
Letter, the hours worked by and payments made to employees of the Loan Parties
comply with the Fair Labor Standards Act and any other applicable federal,
state, local or foreign Law dealing with such matters except to the extent that
any such violation could not reasonably be expected to have a Material Adverse
Effect. No Loan Party or any of its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Act or similar state Law. 
All payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of

 

82

--------------------------------------------------------------------------------


 

wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
such Loan Party.  No Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement or any similar plan,
agreement or arrangement. There are no representation proceedings pending or, to
any Loan Party’s knowledge, threatened to be filed with the National Labor
Relations Board, and no labor organization or group of employees of any Loan
Party or any Subsidiary has made a pending demand for recognition. Except as
disclosed in Schedule 5.06 of the Disclosure Letter, there are no complaints,
unfair labor practice charges, grievances, arbitrations, unfair employment
practices charges or any other claims or complaints against any Loan Party or
any Subsidiary pending or, to the knowledge of any Loan Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries, except
to the extent such complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints would not reasonably be expected to have a Material Adverse Effect. 
The consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any of its Subsidiaries is bound.

 

5.19                                                Security Documents.

 

(a)                                  The Security Documents create in favor of
the Collateral Agent, for the benefit of the Secured Parties referred to
therein, a legal, valid, continuing and enforceable security interest in the
Collateral (as defined in the Security Agreement), the enforceability of which
is subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  The financing statements, releases and other filings are in
appropriate form and have been or will be filed in the offices specified in the
Perfection Certificate.  Upon such filings and/or the obtaining of “control,”
the Collateral Agent will have a perfected Lien on, and security interest in, to
and under all right, title and interest of the grantors thereunder in all
Collateral that may be perfected by filing, recording or registering a financing
statement or analogous document (including without limitation the proceeds of
such Collateral subject to the limitations relating to such proceeds in the UCC)
or by obtaining control, under the UCC (in effect on the date this
representation is made) in each case prior and superior in right to any other
Person.

 

(b)                                 When the Security Agreement is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings in appropriate form
are filed in the offices specified on the Perfection Certificate, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the applicable Loan Parties in the Intellectual
Property (as defined in the Security Agreement) in which a security interest may
be perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the date hereof).

 

83

--------------------------------------------------------------------------------


 

5.20                                                Solvency

 

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are, and will be, Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

5.21                                                Deposit Accounts; Credit
Card Arrangements.

 

(a)                                  Annexed to the Disclosure Letter as
Schedule 5.21(a) is a list of all DDAs maintained by the Loan Parties as of the
Closing Date, which includes, with respect to each DDA (i) the name and address
of the depository; (ii) the account number(s) maintained with such depository;
(iii) a contact person at such depository; and (iv) the identification of each
Blocked Account Bank.

 

(b)                                 Annexed to the Disclosure Letter as Schedule
5.21(b) is a list describing all arrangements as of the Closing Date to which
any Loan Party is a party with respect to the processing and/or payment to such
Loan Party of the proceeds of any credit card charges for sales made by such
Loan Party.

 

5.22                                                Brokers.  No broker or
finder brought about the obtaining, making or closing of the Loans or
transactions contemplated by the Loan Documents, and no Loan  Party or Affiliate
thereof has any obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.

 

5.23                                                Customer and Trade
Relations.  There exists no actual or, to the knowledge of any Loan Party,
threatened, termination or cancellation of, or any material adverse modification
or change in the business relationship of any Loan Party with any supplier
material to its operations.

 

5.24                                                Material Contracts. 
Schedule 5.24 of the Disclosure Letter sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date.  The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof.  The Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.

 

5.25                                                Casualty.  Neither the
businesses nor the properties of any Loan Party or any of its Subsidiaries are
currently affected by any fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or of the
public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall cause each
Subsidiary to:

 

6.01                                                Financial Statements. 
Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:

 

(a)                            (i)   a copy of each of the Lead Borrower’s
Annual Reports on Form 10-K, as and when filed with the SEC, or (ii) if the Lead
Borrower is at such time no longer obligated to file 34 Act Reports, as soon as
available, but in any event within 90 days after the end of each Fiscal Year of
the Lead Borrower, a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the

 

84

--------------------------------------------------------------------------------


 

previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by (A) a report
and opinion of a Registered Public Accounting Firm of recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
(B) a copy of management’s discussion and analysis with respect to such
financial statements;

 

(b)                           (i)   a copy of each of the Lead Borrower’s
Quarterly Reports on Form 10-Q, as and when filed with the SEC, or (ii) if the
Lead Borrower is at such time no longer obligated to file 34 Act Reports, as
soon as available, but in any event within 45 days after the end of each of the
Fiscal Quarters of each Fiscal Year of the Lead Borrower, a Consolidated balance
sheet of the Lead Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) the corresponding Fiscal Quarter of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Lead Borrower as fairly presenting the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Lead Borrower and its Subsidiaries as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and
accompanied by a copy of management’s discussion and analysis with respect to
such financial statements;

 

(c)                            as soon as available, but in any event within 30
days after the end of each of the Fiscal Months of each Fiscal Year (excluding
the end of any Fiscal Month which is also the end of a Fiscal Quarter), a
consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Month, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Month, and for
the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for (A) the corresponding Fiscal Month of
the previous Fiscal Year and (B) the corresponding portion of the previous
fiscal year, all in reasonable detail, such consolidated statements to be
certified by a Responsible Officer of the Lead Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Lead Borrower and its Subsidiaries as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(d)                           as soon as available, but in any event at least 15
days after the end of each Fiscal Year of the Lead Borrower, forecasts prepared
by management of the Lead Borrower, in form satisfactory to the Administrative
Agent, of consolidated balance sheets and statements of income or operations and
cash flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the fiscal year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

 

6.02                                                Certificates; Other
Information.  Deliver to the Administrative Agent and each Lender, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                            concurrently with the delivery of the financial
statements referred to in Sections 6.01(a), (b) and, except as otherwise
provided for below, (c), a duly completed Compliance Certificate signed by a
Responsible Officer of the Lead Borrower which

 

85

--------------------------------------------------------------------------------


 

(among other things) includes (i) a detailed calculation of the Consolidated
Fixed Charge Coverage Ratio (provided that this shall not be required to be
delivered in connection with the delivery of the financial statements referred
to in Section 6.01(c)), (ii) an explanation of any change in generally accepted
accounting principles used in the preparation of such financial statements, and
(iii) a certification that no Default or Event of Default exists or, if any such
Default or Event of Default shall exist, stating the nature and status of such
event;

 

(b)                           on the 15th day of each Fiscal Month (or, if such
day is not a Business Day, on the next succeeding Business Day), a certificate
in the form of Exhibit F (a “Borrowing Base Certificate”) showing the Borrowing
Base as of the close of business as of the last day of the immediately preceding
Fiscal Month, each Borrowing Base Certificate to be certified as complete and
correct by a Responsible Officer of the Lead Borrower; provided that at any time
that an Accelerated Borrowing Base Delivery Event has occurred and is
continuing, such Borrowing Base Certificate shall be delivered no later than the
third Business Day of each week;

 

(c)                            promptly after the same are available, copies of
each proxy or other communication sent to the stockholders of the Loan Parties,
and copies of all reports and registration statements, which any Loan Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                           The financial and collateral reports described on
Schedule 6.02 hereto, at the times set forth in such Schedule;

 

(e)                            promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of debt securities of any Loan
Party or any Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(f)                              as soon as available, but in any event within
30 days after the end of each fiscal year of the Loan Parties, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(g)                           promptly, and in any event within five Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect;

 

(h)                           during the continuance of a Liquidity Event, a
daily accounting of all proceeds received on account of assets subject to
Goodyear Dealer Liens or Permitted Acquisition Liens; and

 

(i)                               promptly, such additional information
regarding the business affairs, financial condition or operations of any Loan
Party or any Subsidiary, or compliance

 

86

--------------------------------------------------------------------------------


 

with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02 (which shall be accessible to each Lender and Administrative Agent); or
(ii) on which such documents are posted on the Lead Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that, in each case, the
Lead Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents under
clauses (i) and (ii) above and provide to the Administrative Agent by electronic
mail electronic versions of such documents.  The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”).  The Loan Parties hereby agree that
they will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders (all documents
filed with the SEC shall be deemed PUBLIC) and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall
be deemed to have authorized the Administrative Agent, the Arranger, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Loan Parties or their securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 

6.03                                                Notices.  Promptly notify
the Administrative Agent:

 

(a)                            of the occurrence of any Default;

 

(b)                           of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Material Contract or
with respect to Material Indebtedness of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;

 

(c)                            of the occurrence of any ERISA Event;

 

(d)                           of any material change in accounting policies or
financial reporting practices by any Loan Party or any Subsidiary thereof;

 

87

--------------------------------------------------------------------------------


 

(e)                            of any change in any Loan Party’s senior
executive officers;

 

(f)                              of the discharge by any Loan Party of its
present Registered Public Accounting Firm or any withdrawal or resignation by
such Registered Public Accounting Firm;

 

(g)                           of any collective bargaining agreement or other
labor contract to which a Loan Party becomes a party, or the application for the
certification of a collective bargaining agent;

 

(h)                           of the filing of any Lien for unpaid Taxes against
any Loan Party in an amount in excess of $1,000,000; and

 

(i)                               of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any interest in a material portion of the
Collateral under power of eminent domain or by condemnation or similar
proceeding or if any material portion of the Collateral is damaged or destroyed;
and

 

provided that, the failure to deliver any notice required pursuant to clauses
(d), (e) and (f) above shall not constitute an Event of Default to the extent
such notice was included in any 34 Act Reports filed promptly after the
occurrence of the event requiring the delivery of such notice.  Each notice
pursuant to this Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04                                                Payment of Obligations.  Pay
and discharge as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, (b) all lawful claims
(including, without limitation, claims of landlords, warehousemen, customs
brokers, and carriers) which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a) such obligation is being
disputed in good faith, (b) such Loan Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (c) no Lien has been
filed with respect thereto (other than Permitted Encumbrances under clause
(a) of the definition thereof) and (d) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse
Effect.  Nothing contained herein shall be deemed to limit the rights of the
Administrative Agent with respect to establishing Reserves pursuant to this
Agreement.

 

6.05                                                Preservation of
Existence, Etc.  (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization or formation except in a transaction permitted by Section 7.04 or
7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property is no
longer used or useful in the conduct of the business of the Loan Parties.

 

6.06                                                Maintenance of Properties 
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

88

--------------------------------------------------------------------------------


 

6.07                                                Maintenance of Insurance. 
Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Administrative Agent not Affiliates of the Loan Parties (other
than Colchester Insurance Company), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Administrative Agent.

 

(a)                                  Fire and extended coverage policies
maintained with respect to any Collateral shall be endorsed or otherwise amended
to include (i) a lenders’ loss payable clause (regarding personal property), in
form and substance satisfactory to the Collateral Agent, which provides that the
insurer shall pay all proceeds attributable to any Collateral (which proceeds
are not used by the Loan Parties as provided for in the definition of Prepayment
Event) otherwise payable to the Loan Parties under the policies directly to the
Collateral Agent and (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer.  Commercial
general liability policies shall be endorsed to name the Collateral Agent as an
additional insured.  Each such policy referred to in this Section 6.07(a) shall
also provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium except upon not less than thirty (30) days’
prior written notice thereof by the insurer to the Collateral Agent (giving the
Collateral Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Collateral Agent.  The Lead
Borrower shall deliver to the Collateral Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent, including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor.

 

(b)                                 None of the Credit Parties, or their agents
or employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.07.  Each Loan Party
shall look solely to its insurance companies or any other parties other than the
Credit Parties for the recovery of such loss or damage and such insurance
companies shall have no rights of subrogation against any Credit Party or its
agents or employees.  If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Credit Parties and their agents and employees. 
The designation of any form, type or amount of insurance coverage by the any
Credit Party under this Section 6.07 shall in no event be deemed a
representation, warranty or advice by such Credit Party that such insurance is
adequate for the purposes of the business of the Loan Parties or the protection
of their properties.

 

(c)                                  Maintain for themselves and their
Subsidiaries, a Directors and Officers insurance policy, and a “Blanket Crime”
policy including employee dishonesty, forgery or alteration, theft,
disappearance and destruction, robbery and safe burglary, property, and computer
fraud coverage with responsible companies in such amounts as are customarily
carried by business entities engaged in similar businesses similarly situated,
and will upon request by the Administrative Agent furnish the Administrative
Agent certificates evidencing renewal of each such policy.

 

(d)                                 Permit any representatives that are
designated by the Collateral Agent to inspect the insurance policies maintained
by or on behalf of the Loan Parties and to inspect

 

89

--------------------------------------------------------------------------------


 

books and records related thereto and any properties covered thereby, all at the
Loan Parties’ expense.

 

6.08                                                Compliance with Laws. 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

 

6.09                                                Books and Records;
Accountants.

 

(a)                                  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties or such Subsidiary, as the
case may be; and (ii) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Loan Parties or such Subsidiary, as the case
may be.

 

(b)                                 At all times, retain a Registered Public
Accounting Firm which is reasonably satisfactory to the Administrative Agent and
instruct such Registered Public Accounting Firm to cooperate with, and be
available to, the Administrative Agent or its representatives to discuss the
Loan Parties’ financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
Registered Public Accounting Firm, as may be raised by the Administrative Agent.

 

6.10                                                Inspection Rights.(a) 
Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, all at the expense of the Loan Parties and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
(or any of its representatives or independent contractors) may do any of the
foregoing, and may be accompanied by the Arrangers, all at the expense
(including any expenses incurred by the Arrangers) of the Loan Parties at any
time during normal business hours and without advance notice.

 

(b)                                 The Loan Parties acknowledge that the
Administrative Agent shall undertake at the Loan Parties’ expense up to one
(1) inventory appraisal and one (1) commercial finance examination each Fiscal
Year; provided that if Availability is at any time less than or equal to
thirty-five percent (35%) of the Loan Cap, the Administrative Agent shall
undertake at the Loan Parties’ expense up to two (2) inventory appraisals and
two (2) commercial finance examinations each Fiscal Year; provided further that
if Availability is at any time less than or equal to fifteen percent (15%) of
the Loan Cap, the Administrative Agent shall undertake at the Loan Parties’
expense up to three (3) inventory appraisals and three (3) commercial finance
examinations each Fiscal Year.  Notwithstanding the foregoing, the
Administrative Agent may cause additional appraisals and commercial finance
examinations to be undertaken (i) as it in its discretion deems necessary or
appropriate, at its own expense or, (ii) if required by applicable Law or if an
Event of Default shall have occurred and be continuing, at the expense of the
Loan Parties.

 

6.11                                                Use of Proceeds(a).  Use the
proceeds of the Credit Extensions (a) to finance the acquisition of working
capital assets of the Borrowers, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (b) to finance
Capital Expenditures of the Borrowers, (c) to refinance a portion of the Term
Loan and/ or Senior Subordinated Notes in connection with any Permitted Senior
Notes Refinancing, and to pay the

 

90

--------------------------------------------------------------------------------


 

related Indebtedness described in Section 7.07(b) and (c) for general corporate
purposes of the Loan Parties, in each case to the extent permitted under
applicable Law and the Loan Documents.

 

6.12                                                Additional Loan Parties(a). 
Notify the Administrative Agent at the time that any Person becomes a
Subsidiary, and promptly thereafter (and in any event within fifteen (15) days),
cause any such Person (a) to become a Loan Party by executing and delivering to
the Administrative Agent a Joinder to this Agreement or a counterpart of the
Facility Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a Lien to the Collateral Agent on such
Person’s assets to secure the Obligations, and (iii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this Section 6.12, and (b) if
any Equity Interests or Indebtedness of such Person are owned by or on behalf of
a Loan Party, to pledge such Equity Interests and promissory notes evidencing
such Indebtedness, in each case, in form, content and scope reasonably
satisfactory to the Administrative Agent.  In no event shall compliance with
this Section 6.12 waive or be deemed a waiver or consent to any transaction
giving rise to the need to comply with this Section 6.12 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or permit the inclusion of any acquired assets in the computation of
the Borrowing Base.

 

6.13                                                Cash Management.

 

(a)                                  Unless previously delivered in connection
with the Existing Credit Agreement:

 

(i)                                     promptly, upon the request of the
Administrative Agent, deliver to the Administrative Agent copies of
notifications (each, a “DDA Notification”) substantially in the form attached
hereto as Exhibit I which have been executed on behalf of such Loan Party and
delivered to each depository institution listed on Schedule 5.21(a) of the
Disclosure Letter;

 

(ii)                                  on or prior to the Closing Date, deliver
to the Administrative Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit J which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
credit card clearinghouses and processors listed on Schedule 5.21(b) of the
Disclosure Letter; and

 

(iii)                               on or prior to the Closing Date, enter into
a Blocked Account Agreement satisfactory in form and substance to the Agents
with each Blocked Account Bank (collectively, the “Blocked Accounts”).

 

(b)                                 The Loan Parties shall ACH or wire transfer
no less frequently than daily (and whether or not there are then any outstanding
Obligations) to a Blocked Account all amounts on deposit in each such DDA and
all payments due from credit card processors.

 

(c)                                  Each Blocked Account Agreement shall
require and the Loan Parties shall cause, after the occurrence and during the
continuance of a Liquidity Event, the ACH or wire transfer no less frequently
than daily (and whether or not there are then any outstanding Obligations) to
the concentration account maintained by the Loan Parties (the “Concentration
Account”), of all cash receipts and collections, including, without limitation,
the following:

 

91

--------------------------------------------------------------------------------


 

(i)                                     all available cash receipts from the
sale of Inventory and other assets;

 

(ii)                                  all proceeds of collections of Accounts;

 

(iii)                               all Net Proceeds, and all other cash
payments received by a Loan Party from any Person or from any source or on
account of any sale or other transaction or event, including, without
limitation, any Prepayment Event;

 

(iv)                              the then contents of each DDA (net of any
minimum balance, not to exceed $2,500.00, as may be required to be kept in the
subject DDA by the depository institution at which such DDA is maintained);

 

(v)                                 the then entire ledger balance of each
Blocked Account (net of any minimum balance, not to exceed $2,500.00, as may be
required to be kept in the subject Blocked Account by the applicable Blocked
Account Bank); and

 

(vi)                              the proceeds of all credit card charges.

 

(d)                                 All proceeds received during the continuance
of a Liquidity Event received on account of assets subject to Goodyear Dealer
Liens or Permitted Acquisition Liens shall be deposited into a segregated
account and utilized solely for the purpose of paying amounts owed on account of
such Goodyear Dealer Liens or Permitted Acquisition Liens, as applicable.

 

(e)                                  The Concentration Account shall (A) at all
times, be subject to a Blocked Account Agreement, and (B) after the occurrence
and during the continuance of a Liquidity Event, be under the sole dominion and
control of the Collateral Agent.  The Loan Parties hereby acknowledge and agree
that, after the occurrence and during the continuance of a Liquidity Event,
(i) the Loan Parties have no right of withdrawal from the Concentration Account,
(ii) the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Account shall be applied to the Obligations as provided for in
either Section 2.05 or Section 8.03 of this Agreement, as applicable.  In the
event that, notwithstanding the provisions of this Section 6.13, any Loan Party
receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such Loan
Party for the Administrative Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Concentration Account or dealt with in such other fashion as such Loan Party
may be instructed by the Administrative Agent.

 

(f)                                    Upon the request of the Administrative
Agent, the Loan Parties shall cause bank statements and/or other reports to be
delivered to the Administrative Agent not less often than monthly, accurately
setting forth all amounts deposited in each Blocked Account to ensure the proper
transfer of funds as set forth above.

 

6.14                                                Information Regarding the
Collateral.

 

(a)                                  Furnish to the Administrative Agent at
least thirty (30) days prior written notice of any change in: (i) any Loan
Party’s name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties; (ii) the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility); (iii) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or
(iv) any Loan Party’s

 

92

--------------------------------------------------------------------------------


 

Federal Taxpayer Identification Number or organizational identification number
assigned to it by its state of organization.

 

(b)                                 Should any of the information on any of the
Schedules hereto become inaccurate or misleading in any material respect as a
result of changes after the Closing Date, unless such changes are included in 34
Act Reports delivered to the Administrative Agent, the Lead Borrower shall
advise the Administrative Agent in writing of such revisions or updates as may
be necessary or appropriate to update or correct the same.  From time to time as
may be reasonably requested by the Administrative Agent, the Lead Borrower shall
supplement each Schedule hereto, or any representation herein or in any other
Loan Document, with respect to any matter arising after the Closing Date that,
if existing or occurring on the Closing Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein).  Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default or Event of Default resulting from the matters disclosed therein.

 

6.15                                                Physical Inventories.

 

(a)                                  Cause at least one (1) physical inventory
to be undertaken in each twelve month period on a rolling basis with respect to
all Inventory locations, at the expense of the Loan Parties, and periodic cycle
counts, in each case consistent with past practices, conducted by such inventory
takers as are satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be satisfactory to the Collateral Agent.
The Collateral Agent, at the expense of the Loan Parties, may participate in
and/or observe each scheduled physical count of Inventory which is undertaken on
behalf of any Loan Party.   The Lead Borrower, (i) within twenty (20) days
following the completion of such inventory (with respect to any location, as and
when completed at such location), shall post such results to the Loan Parties’
stock ledgers and general ledgers, as applicable and (ii) on a quarterly basis,
concurrently with the delivery of the financial statements referred to in
Section 6.01(b), shall provide the Collateral Agent with a reconciliation of the
results of such inventory (as well as of any other physical inventory or cycle
counts undertaken by a Loan Party)

 

(b)                                 The Collateral Agent, in its Permitted
Discretion, if any Default or Event of Default exists, may cause additional such
inventories to be taken as the Collateral Agent determines (each, at the expense
of the Loan Parties).

 

6.16                                                Environmental Laws.  
(a) Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws and environmental permits; (b) obtain and
renew all environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to any of its Real Estate, provided, however, that neither a Loan
Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other

 

93

--------------------------------------------------------------------------------


 

action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and adequate reserves have been set aside and
are being maintained by the Loan Parties with respect to such circumstances in
accordance with GAAP.

 

6.17                                                Further Assurances.

 

(a)                                  Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable Law, or which any Agent
may request, to effectuate the transactions contemplated by the Loan Documents
or to grant, preserve, protect or perfect the Liens created or intended to be
created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Loan Parties. The Loan Parties also agree to provide
to the Agents, from time to time upon request, evidence satisfactory to the
Agents as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

 

(b)                                 If any material assets which would otherwise
constitute Collateral are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the applicable Security
Agreement that become subject to the Lien of such Security Agreement upon
acquisition thereof), the Lead Borrower will notify the Agents and the Lenders
thereof, and will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or reasonably
requested by any Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.

 

(c)                                  Upon the request of the Administrative
Agent, cause each of its customs brokers, freight forwarders, consolidators
and/or carriers to deliver a Customs Broker Agreement to the Agent covering such
matters and in such form as the Agent may reasonably require.  Additionally, to
the extent that a Loan Party maintains Inventory at a distribution center leased
by a Loan Party, such Loan Party shall use commercially reasonable efforts to
cause the lessor of such distribution center to deliver a Collateral Access
Agreement to the Agent covering such matters and in such form as the Agent may
reasonably require.

 

6.18                                                Compliance with Terms of
Leaseholds

 

.  Except as otherwise expressly permitted hereunder, make all payments and
otherwise perform all obligations in respect of all Leases of real property to
which any Loan Party or any of its Subsidiaries is a party, keep such Leases in
full force and effect and not allow such Leases to lapse or be terminated or any
rights to renew such Leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such Leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

6.19                                                Material Contracts.  Perform
and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

6.20                                                Term Loan Indebtedness.The
Borrowers shall either (i) repay or, subject to the restrictions set forth in
clause (a) of the definition of Permitted Indebtedness, refinance, the

 

94

--------------------------------------------------------------------------------


 

Indebtedness with respect to the Term Loan at least sixty (60) days prior to the
maturity of such Indebtedness, or (ii) enter into an agreement with the holders
of such Indebtedness, at least sixty (60) days prior to the maturity of such
Indebtedness, extending the maturity of such obligations to a date that is
subsequent to the Maturity Date and otherwise acceptable to the Administrative
Agent.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                                                Liens.  Create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired or sign or file or suffer to exist under
the UCC or any similar Law or statute of any jurisdiction a financing statement
that names any Loan Party or any Subsidiary thereof as debtor; sign or suffer to
exist any security agreement authorizing any Person thereunder to file such
financing statement; sell any of its property or assets subject to an
understanding or agreement (contingent or otherwise) to repurchase such property
or assets with recourse to it or any of its Subsidiaries; or assign or otherwise
transfer any accounts or other rights to receive income, other than, as to all
of the above, Permitted Encumbrances.

 

7.02                                                Investments.  Make any
Investments, except Permitted Investments.

 

7.03                                                Indebtedness; Disqualified
Stock.   Issue Disqualified Stock or create, incur, assume, guarantee, suffer to
exist, issue or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness.

 

7.04                                                Fundamental Changes.  Merge,
dissolve, liquidate, consolidate with or into another Person, (or agree to do
any of the foregoing), except that, so long as no Default or Event of Default
shall have occurred and be continuing prior to or immediately after giving
effect to any action described below or would result therefrom:

 

(a)                            any Subsidiary may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries, provided that when any wholly-owned
Subsidiary is merging with another Subsidiary, the wholly-owned Subsidiary shall
be the continuing or surviving Person; and

 

(b)                           in connection with a Permitted Acquisition, any
Subsidiary of a Loan Party may merge with or into or consolidate with any other
Person or permit any other Person to merge with or into or consolidate with it;
provided that (i) the Person surviving such merger shall be a wholly-owned
Subsidiary of a Loan Party and (ii) in the case of any such merger to which any
Loan Party is a party, such Loan Party is the surviving Person.

 

7.05                                                Dispositions.   Make any
Disposition except Permitted Dispositions.

 

7.06                                                Restricted Payments.  
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

 

(a)                                  each Subsidiary of a Loan Party may make
Restricted Payments to any Loan Party;

 

(b)                                 the Loan Parties and each Subsidiary may
declare and make dividend payments or other distributions payable solely in the
common stock or other common Equity Interests of such Person; and

 

(c)                                  the Lead Borrower may repurchase, redeem or
otherwise acquire Equity Interests issued by it, or declare or pay cash
dividends to its stockholders up to the

 

95

--------------------------------------------------------------------------------


 

aggregate amount of $35,000,000 during any Fiscal Year if, after giving effect
to such transaction or payment, the Pro Forma Availability Condition has been
satisfied and prior to undertaking any such transaction or payment, the Loan
Parties shall have delivered to the Administrative Agent evidence of
satisfaction of Pro Forma Availability Condition in form and substance
reasonable acceptable to the Administrative Agent; and

 

(d)                           the Lead Borrower may repurchase, redeem or
otherwise acquire Equity Interests issued by it, or declare or pay cash
dividends to its stockholders in any amount if, after giving effect to such
transaction or payment, the Payment Conditions are satisfied;.

 

7.07                                                Prepayments of Indebtedness.
  Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness, or make any payment in
violation of any subordination terms of any Subordinated Indebtedness except:

 

(a)                                  as long as no Default or Event of Default
then exists or would arise therefrom,  regularly scheduled or mandatory
repayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(other than on account of Subordinated Indebtedness);

 

(b)                                 as long as no Default or Event of Default
then exists or would arise therefrom, in connection with any Permitted Senior
Notes Refinancing, payments of Indebtedness consisting of (i) call / tender
premiums due on account of the repayment of the Senior Subordinated Notes and
(ii) the net obligations due on account of the termination of the Swap Contract
entered into in connection with the Term Loan;

 

(c)                                  as long as no Default or Event of Default
then exists or would arise therefrom,  voluntary prepayments, repurchases,
redemptions or defeasances of Permitted Indebtedness (including on account of
any Subordinated Indebtedness) solely to the extent made with the Net Proceeds
from sales of Real Estate in accordance with clause (h) of the definition of
Permitted Dispositions;

 

(d)                                 the Lead Borrower may make voluntary
prepayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(including on account of any Subordinated Indebtedness) up to the aggregate
amount of $150,000,000 if, after giving effect to any such payment, the Six
Month Pro Forma Excess Availability will be equal to or greater than thirty
percent (30%) of the Loan Cap and no Default or Event of Default exists or would
arise as a result of such payment, and prior to undertaking any such transaction
or payment, the Loan Parties shall have delivered to the Administrative Agent
evidence of such in form and substance reasonable acceptable to the
Administrative Agent;

 

(e)                                  the Lead Borrower may make voluntary
prepayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(including on account of any Subordinated Indebtedness) in any amount during any
Fiscal Year if, after giving effect to such payment, the Adjusted Payment
Conditions have been satisfied; and

 

(f)                                    subject to the restrictions set forth in
clause (a) of the definition of Permitted Indebtedness, refinancings and
refundings of such Indebtedness.

 

7.08                                                Change in Nature of Business

 

Engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.09                                                Transactions with
Affiliates.  Enter into, renew, extend or be a party to any transaction of any
kind with any Affiliate of any Loan Party, whether or not in the ordinary

 

96

--------------------------------------------------------------------------------


 

course of business, other than on fair and reasonable terms substantially as
favorable to the Loan Parties or such Subsidiary as would be obtainable by the
Loan Parties or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to a transaction between or among the Loan Parties
not prohibited hereunder.

 

7.10                                                Burdensome Agreements. 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments or other distributions to any Loan Party
or to otherwise transfer property to or invest in a Loan Party, (ii) of any
Subsidiary to Guarantee the Obligations, (iii) of any Subsidiary to make or
repay loans to a Loan Party, or (iv) of the Loan Parties or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person in
favor of the Collateral Agent; provided, however, that this clause (iv) shall
not prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under clause (c) of the definition of Permitted
Indebtedness solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.11                                                Use of Proceeds.  Use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose, or for any purposes other than those
contained in Section 6.11 of this Agreement.

 

7.12                                                Amendment of Material
Documents.   Amend, modify or waive any of a Loan Party’s rights under (a) its
Organization Documents in a manner materially adverse to the Credit Parties, or
(b) any Material Contract or Material Indebtedness (other than on account of any
refinancing thereof otherwise permitted hereunder), in each case to the extent
that such amendment, modification or waiver would be reasonably likely to have a
Material Adverse Effect.

 

7.13                                                Corporate Name; Fiscal Year.

 

(a)                            Change the Fiscal Year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required  by GAAP.

 

(b)                           Effect or permit any change referred to in
Section 6.14(a) unless (i) the Collateral Agent’s written acknowledgement that
all filings have been made under the UCC or otherwise that are required in order
for the Collateral Agent to continue at all times following such change to have
a valid, legal and perfected first priority security interest in all the
Collateral for its own benefit and the benefit of the other Credit Parties, and
(ii) after giving effect to any change to the location of the Collateral, all
Collateral shall be located within the continental United States.

 

7.14                                                Deposit Accounts; Credit
Card Processors.  Open new DDAs or Blocked Accounts, or enter into agreements
with any credit card processors, unless the Loan Parties shall have delivered to
the Collateral Agent appropriate Blocked Account Agreements or Credit Card
Notifications, as appropriate, consistent with the provisions of Section 6.13
and otherwise reasonably satisfactory to the Administrative Agent.  Except as
permitted hereby, no Loan Party shall maintain any bank accounts or enter into
any agreements with credit card processors other than the ones expressly
contemplated herein or in Section 6.13 hereof.

 

97

--------------------------------------------------------------------------------


 

7.15                                                Minimum Availability.   
Permit the Availability at any time to be less than the greater of: (i) ten
percent (10%) of the Loan Cap, and (ii) $25,000,000.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                                                Events of Default.  Any of
the following shall constitute an Event of Default:

 

(a)                            Non-Payment.  The Borrowers or any other Loan
Party fails to pay when and as required to be paid herein, (i) any amount of
principal of any Loan or any L/C Obligation, or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) any interest on any Loan or on
any L/C Obligation, or any fee due hereunder, which failure continues for three
(3) calendar days, or (iii) any other amount payable hereunder or under any
other Loan Document, which failure continues for three (3) calendar days; or

 

(b)                           Specific Covenants.  (i) Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13 or 6.14 or
Article VII; or

 

(c)                            Other Defaults.  Any Loan Party fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for twenty (20) days; or

 

(d)                           Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
(including, without limitation, any Borrowing Base Certificate) shall be
incorrect or misleading in any material respect when made or deemed made; or

 

(e)                            Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) or Guarantee, or (B) fails to observe or perform any other
agreement or condition relating to any such Material Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause (or to permit the holder or holders of such Material Indebtedness or
the beneficiary or beneficiaries of any Guarantee thereof (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required), such Material Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Material Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination

 

98

--------------------------------------------------------------------------------


 

Value owed by the Loan Party or such Subsidiary as a result thereof is greater
than $10,000,000; or

 

(f)                              Insolvency Proceedings, Etc.  Any Loan Party or
any of its Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or a proceeding shall be
commenced or a petition filed, without the application or consent of such
Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for 45 calendar days or an order or decree approving or ordering any of the
foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for forty-five (45) calendar days, or an order for relief is entered in
any such proceeding; or

 

(g)                           Inability to Pay Debts; Attachment.  (i) Any Loan
Party or any Subsidiary thereof becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due in the ordinary
course of business, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

 

(h)                           Judgments.  There is entered against any Loan
Party or any Subsidiary thereof (i) one or more judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding $5,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, is not in effect; or

 

(i)                               ERISA.  (i) An ERISA Event occurs with respect
to a Pension Plan or Multiemployer Plan which has resulted or could reasonably
be expected to result in liability of any Loan Party under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $5,000,000 or which would reasonably likely result in a Material
Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $5,000,000 or
which would reasonably likely result in a Material Adverse Effect; or

 

(j)                               Invalidity of Loan Documents.  (i)  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner

 

99

--------------------------------------------------------------------------------

 


 

the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party or any other Person not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document; or

 

(k)                            Change of Control.  There occurs any Change of
Control; or

 

(l)                               Cessation of Business.  Except as otherwise
expressly permitted hereunder, any Loan Party shall take any action to suspend
the operation of its business in the ordinary course, liquidate all or a
material portion of its assets or Store locations, or employ an agent or other
third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business; or

 

(m)                         Loss of Collateral.  There occurs any uninsured loss
to any material portion of the Collateral; or

 

(n)                           Breach of Contractual Obligation.  Any Loan Party
or any Subsidiary thereof fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Material Contract or fails to observe or perform any other
agreement or condition relating to any such Material Contract or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the counterparty to such Material Contract to terminate such Material
Contract; or

 

(o)                           Indictment.  (i) Any Loan Party is (A) criminally
indicted or convicted of a felony for fraud or dishonesty in connection with the
Loan Parties’ business, or (B) charged by a Governmental Authority under any law
that would reasonably be expected to lead to forfeiture of any material portion
of Collateral, or (ii) any director or senior officer of any Loan Party is
(A) criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral;

 

(p)                           Guaranty.  The termination or attempted
termination of any Facility Guaranty except as expressly permitted hereunder or
under any other Loan Document;

 

(q)                           Subordination.  (i)  The subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness (the
“Subordinated Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) any Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.

 

100

--------------------------------------------------------------------------------


 

8.02                                                Remedies Upon Event of
Default.  If any Event of Default occurs and is continuing, the Administrative
Agent may, or, at the request of the Required Lenders shall, take any or all of
the following actions:

 

(a)                            declare the Commitments of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such Commitments and obligation shall be terminated;

 

(b)                           declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties;

 

(c)                            require that the Loan Parties Cash Collateralize
the L/C Obligations; and

 

(d)                           whether or not the maturity of the Obligations
shall have been accelerated pursuant hereto, proceed to protect, enforce and
exercise all rights and remedies of the Credit Parties under this Agreement, any
of the other Loan Documents or applicable Law, including, but not limited to, by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Obligations
are evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

 

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States of America, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03                                                Application of Funds.  After
the exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, each
in its capacity as such;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 

101

--------------------------------------------------------------------------------


 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations (excluding
Other Liabilities), and fees (including Letter of Credit Fees), ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Fifth payable to them;

 

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Seventh
held by them;

 

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Ninth, to payment of all Unsupported Supply Chain Finance Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Ninth held by them;

 

Tenth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any remaining Other Liabilities), ratably among
the Credit Parties in proportion to the respective amounts described in this
clause Tenth held by them;

 

Eleventh, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Eleventh held by them;

 

Twelfth, to payment of all other Obligations arising from all remaining Other
Liabilities, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Twelfth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                                                Appointment and Authority.

 

(a)                            Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on

 

102

--------------------------------------------------------------------------------


 

its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
no Loan Party or any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

 

(b)                           Each of the Lenders (in its capacities as a
Lender), Swing Line Lender and the L/C Issuer hereby irrevocably appoints Bank
of America as Collateral Agent and authorizes the Collateral Agent to act as the
agent of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Collateral Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c)), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

 

9.02                                                Rights as a Lender.  The
Persons serving as the Agents hereunder shall have the same rights and powers in
their capacity as a Lender as any other Lender and may exercise the same as
though they were not the Administrative Agent or the Collateral Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent or the Collateral Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Loan Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent or the Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

 

9.03                                                Exculpatory Provisions.  The
Agents shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Agents:

 

(a)                            shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing;

 

(b)                           shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent, as applicable, is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its respective opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Law; and

 

(c)                            shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Loan Parties
or any of their Affiliates that is

 

103

--------------------------------------------------------------------------------


 

communicated to or obtained by the Person serving as the Administrative Agent,
the Collateral Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the L/C Issuer.  In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties.  Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Event of Default
as shall be reasonably directed by the Required Lenders.  Unless and until the
Agents shall have received such direction, the Agents may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such  Event of Default as they, or either of them, shall deem advisable
in the best interest of the Credit Parties.  In no event shall the Agents be
required to comply with any such directions to the extent that any Agent
believes that its compliance with such directions would be unlawful.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

 

9.04                                                Reliance by Agents.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit.  Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05                                                Delegation of Duties.  Each
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through

 

104

--------------------------------------------------------------------------------


 

any one or more sub-agents appointed by such Agent.  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

 

9.06                                                Resignation of Agents. 
Either Agent may at any time give written notice of its resignation to the
Lenders, the L/C Issuer and the Lead Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Lead Borrower, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that if the Administrative Agent or the Collateral Agent shall
notify the Lead Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Collateral Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent or Collateral
Agent, as applicable, hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Lead
Borrower and such successor.  After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Administrative Agent or Collateral Agent hereunder.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory

 

105

--------------------------------------------------------------------------------


 

to the retiring L/C Issuer to effectively assume the obligations of the retiring
L/C Issuer with respect to such Letters of Credit.

 

9.07                                                Non-Reliance on
Administrative Agent and Other Lenders.  Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except as provided in Section 9.12, the Agents shall
not have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agents.

 

9.08                                                No Other Duties, Etc. 
Anything herein to the contrary notwithstanding, none of the Joint Lead
Bookrunners, Joint Lead Arrangers, or Co-Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or the L/C
Issuer hereunder.

 

9.09                                                Administrative Agent
May File Proofs of Claim.  In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Loan Parties) shall be entitled and empowered,
by intervention in such proceeding or otherwise

 

(a)                            to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer, the Administrative Agent and the other Credit
Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer, the Administrative
Agent, such Credit Parties and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer the Administrative Agent and such Credit
Parties under Sections 2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                           to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of

 

106

--------------------------------------------------------------------------------


 

reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or the L/C Issuer or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.

 

9.10                                                Collateral and Guaranty
Matters.  The Credit Parties irrevocably authorize the Agents, at their option
and in their discretion,

 

(a)                            to release any Lien on any property granted to or
held by the Collateral Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been asserted) and
the expiration or termination of all Letters of Credit or the Cash
Collateralization of any L/C Obligations, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders in accordance with Section 10.01;

 

(b)                           to subordinate any Lien on any property granted to
or held by the Collateral Agent under any Loan Document to the holder of any
Lien on such property that is permitted by clause (h) of the definition of
Permitted Encumbrances; and

 

(c)                            to release any Guarantor from its obligations
under the Facility Guaranty if such Person ceases to be a Subsidiary as a result
of a transaction permitted hereunder.

 

Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10.  In each
case as specified in this Section 9.10, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

9.11                                                Notice of Transfer.

 

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

 

9.12                                                Reports and Financial
Statements.

 

By signing this Agreement, each Lender:

 

(a)                            agrees to (i) use commercially reasonable efforts
to furnish the Administrative Agent with daily reporting of the amounts
outstanding in connection with any Unsupported Supply Chain Finance Obligations
provided by such Lender, but shall in all events provide such reporting no less
frequently than weekly; and (ii) furnish the Administrative Agent upon the
occurrence and during the continuance of a Liquidity Event (and thereafter at
such frequency as the Administrative Agent may reasonably request) with a
summary of all Other Liabilities due or to become due to such Lender (including,
without limitation, any Supply Chain Finance Obligations not addressed in clause
(i) above).  In connection with any distributions to be made hereunder, the
Administrative Agent shall be entitled to assume that the only amounts due to
any Lender on account of Other Liabilities shall be such amounts that the
Administrative Agent has received written notice of from such Lender;

 

(b)                          is deemed to have requested that the Administrative
Agent furnish such Lender, promptly after they become available, copies of all
financial statements required

 

107

--------------------------------------------------------------------------------


 

to be delivered by the Lead Borrower hereunder and all commercial finance
examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

 

(c)                            expressly agrees and acknowledges that the
Administrative Agent makes no representation or warranty as to the accuracy of
the Reports, and shall not be liable for any information contained in any
Report;

 

(d)                           expressly agrees and acknowledges that the Reports
are not comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(e)                            agrees to keep all Reports confidential in
accordance with the provisions of Section 10.07 hereof; and

 

(f)                              without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (i) to hold the
Agents and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the Agents
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Agents and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

 

9.13                                                Agency for Perfection.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession.  Should any Lender (other
than the Agents) obtain possession of any such Collateral, such Lender shall
notify the Agents thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent’s instructions.

 

9.14                                                Indemnification of Agents. 
The Lenders shall indemnify the Agents (to the extent not reimbursed by the Loan
Parties and without limiting the obligations of Loan Parties hereunder), ratably
according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against any Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by any Agent in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

108

--------------------------------------------------------------------------------


 

9.15                                                Relation among Lenders.  The
Lenders are not partners or co-venturers, and no Lender shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of the
Agents) authorized to act for, any other Lender.

 

9.16                                                Defaulting Lender.

 

(a)                            If for any reason any Lender shall become a
Defaulting Lender, then, in addition to the rights and remedies that may be
available to the other Credit Parties, the Loan Parties or any other party at
law or in equity, and not in limitation thereof, (i) such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Loan Documents shall be
suspended during the pendency of such failure or refusal, (ii) at the
Administrative Agent’s option, any and all payments otherwise payable to a
Defaulting Lender from the Loan Parties, whether on account of outstanding
Loans, interest, fees or otherwise, may be held by the Administrative Agent and
readvanced to the Borrowers, the Swing Line Lender or any Issuing Bank  as the
Defaulting Lender’s Applicable Percentage of any Borrowing or required funding
of a participation in Swing Line Loans or Letters of Credit and (iii) without
limiting the provisions of clause (ii), a Defaulting Lender shall be deemed to
have assigned any and all payments due to it from the Loan Parties, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
non-Defaulting Lenders for application to, and reduction of, their proportionate
shares of all outstanding Obligations until, as a result of application of such
assigned payments the Lenders’ respective Applicable Percentages of all
outstanding Obligations shall have returned to those in effect immediately prior
to such delinquency and without giving effect to the nonpayment causing such
delinquency.  The Defaulting Lender’s decision-making and participation rights
and rights to payments as set forth in clauses (i), (ii) and (iii) hereinabove
shall be restored only upon the payment by the Defaulting Lender of its
Applicable Percentage of any Obligations, any participation obligation, or
expenses as to which it is delinquent, together with interest thereon at the
Default Rate from the date when originally due until the date upon which any
such amounts are actually paid.

 

(b)                           The non-Defaulting Lenders shall also have the
right, but not the obligation, in their respective, sole and absolute
discretion, to cause the termination and assignment (pro rata, based on the
respective Commitments of those Lenders electing to exercise such right),
without any further action by the Defaulting Lender for no cash consideration of
the Defaulting Lender’s Commitment to fund future Loans; provided that such
Defaulting Lender shall be paid the Obligations then owing such Defaulting
Lender with respect to any funded portion of its Commitment which is the subject
of an assignment hereunder.  Upon any such purchase of the Applicable Percentage
of any Defaulting Lender, the Defaulting Lender’s share in future Credit
Extensions and its rights under the Loan Documents with respect thereto shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest, including, if so requested, an Assignment and Acceptance.

 

(c)                            Each Defaulting Lender shall indemnify the
Administrative Agent and each non-Defaulting Lender from and against any and all
loss, damage or expenses, including but not limited to reasonable attorneys’
fees and funds advanced by the Administrative Agent or by any non-Defaulting
Lender, on account of a Defaulting

 

109

--------------------------------------------------------------------------------


 

Lender’s failure to timely fund its Applicable Percentage of a Loan or to
otherwise perform its obligations under the Loan Documents.

 

ARTICLE X
MISCELLANEOUS

 

10.01              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a)         extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(b)         postpone any date fixed by this Agreement or any other Loan Document
for (i) any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any of the
other Loan Documents without the written consent of each Lender directly and
adversely affected thereby, or (ii) any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;

 

(c)         reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

 

(d)         change Section 2.12(e) or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(e)         change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

(f)          except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
consent of each Lender;

 

(g)         except for Permitted Dispositions, release all or substantially all
of the Collateral from the Liens of the Security Documents without the written
consent of each Lender;

 

(h)         except as provided in Section 2.15, increase the Aggregate
Commitments without the written consent of each Lender;

 

(i)          increase the advance rates set forth in the definition of the term
“Borrowing Base” without the written consent of each Lender, provided that the
foregoing shall not limit (x) the ability of the Super-Majority Required Lenders
to

 

110

--------------------------------------------------------------------------------


 

modify any other component of the Borrowing Base (provided that any modification
eliminating, or reducing the amount of, the deduction from the Borrowing Base of
Unsupported Supply Chain Obligations (or the component definitions of such term)
shall require the consent of the Person(s) then providing Supply Chain Finance
Arrangements) or (y) the discretion of the Administrative Agent to change,
establish or eliminate any Reserves;

 

(j)          modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for a Permitted Overadvance without the written consent of each Lender;

 

(k)         except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents on all or substantially all of the Collateral, to any
other Indebtedness or Lien, as the case may be without the written consent of
each Lender; and

 

(l)          increase the Swing Line Sublimit without the written consent of
each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

10.02              Notices; Effectiveness; Electronic Communications.

 

(a)         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
or electronic communication (subject to clause (b) below) as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)            if to the Loan Parties, the Agents, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

111

--------------------------------------------------------------------------------


 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)         Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication.  The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful

 

112

--------------------------------------------------------------------------------


 

misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)         Change of Address, Etc.  Each of the Loan Parties, the Agents, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the L/C Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)         Reliance by Agents, L/C Issuer and Lenders.  The Agents, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices, Conversion/Continuation Notices
and Swing Line Loan Notices) purportedly given by or on behalf of the Loan
Parties even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Agents, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties. 
All telephonic notices to and other telephonic communications with the Agents
may be recorded by the Agents, and each of the parties hereto hereby consents to
such recording.

 

10.03              No Waiver; Cumulative Remedies.  No failure by any Credit
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.

 

10.04              Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses.  The Borrowers shall pay all Credit Party Expenses.

 

(b)     Indemnification by the Loan Parties.  The Loan Parties shall indemnify
the Agents (and any sub-agent thereof), each other Credit Party, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any

 

113

--------------------------------------------------------------------------------


 

Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agents (and any
sub-agents thereof) and their Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid
by any Credit Party to, a Blocked Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)     Reimbursement by Lenders.  Without limiting the Lenders’ obligations
under Section 9.14 hereof, to the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by it, each Lender severally agrees to pay to the
Agents (or any such sub-agent), the L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)     Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or

 

114

--------------------------------------------------------------------------------


 

any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e)     Payments.  All amounts due under this Section 10.04 shall be payable on
demand therefor.

 

(f)      Survival.  The agreements in this Section 10.04 shall survive the
resignation of any Agent, the Swing Line Lender, and the L/C Issuer, the
assignment of any Commitment or Loan by any Lender, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05              Payments Set Aside.  To the extent that any payment by or on
behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Agents upon demand its Applicable Percentage (without duplication)
of any amount so recovered from or repaid by the Agents, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06              Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.06 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

115

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A)of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Lead Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; and

 

(C)           after giving effect to any such assignment, the aggregate amount
of the remaining Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans held by the assigning Lender shall not be less
than $5,000,000 unless each of the Administrative Agent and, so long as no
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents.  No consent to an assignment by a Lender shall
be required for any assignment except to the extent required by subsection
(b)(i)(B) and (b)(i)(C)of this Section and, in addition:

 

(A)          the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) a Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

116

--------------------------------------------------------------------------------


 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the assignment of any Commitment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, absent manifest error, and the
Loan Parties, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Lead Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person or the Loan Parties or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agents, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such

 

117

--------------------------------------------------------------------------------


 

agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.12(e) as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other funding source; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Lead Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Prime Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such

 

118

--------------------------------------------------------------------------------


 

resignation, including the right to require the Lenders to make Prime Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, funding sources, attorneys, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective

 

119

--------------------------------------------------------------------------------


 

Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent or the Required
Lenders, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrowers or any other Loan Party
against any and all of the Obligations now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrowers or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Lead Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, “pdf” or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11      Survival.  All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith, as of the date made or referenced
therein, shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied

 

120

--------------------------------------------------------------------------------


 

upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.  Further, the provisions of Sections 3.01, 3.04, 3.05
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof.  In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agents may reasonably require such indemnities and collateral security as they
shall reasonably deem necessary or appropriate to protect the Credit Parties
against (x) loss on account of credits previously applied to the Obligations
that may subsequently be reversed or revoked, and (y) any obligations that may
thereafter arise with respect to future indemnification obligations or the Other
Liabilities or under Section 10.03 hereof.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)   the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

 

(b)   such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)   in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d)   such assignment does not conflict with applicable Laws.

 

121

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14              Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT
OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).

 

(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE 
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH PARTY
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW; PROVIDED THAT, NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION TO THE EXTENT NECESSARY OR ADVISABLE TO ENFORCE
ANY RIGHT OR INTEREST ANY CREDIT PARTY MAY HAVE AGAINST ANY COLLATERAL GRANTED
BY ANY LOAN PARTY.

 

(c)           WAIVER OF VENUE.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.14(B).  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS

 

122

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE ADMINISTRATIVE AGENT MAY ELECT IN
ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
WITH RESPECT TO ANY SUCH ACTION.

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan

 

123

--------------------------------------------------------------------------------


 

Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  Each of
the Loan Parties hereby waives and releases, to the fullest extent permitted by
law, any claims that it may have against each of the Credit Parties with respect
to any breach or alleged breach of agency or fiduciary duty.

 

10.17      USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act.  No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

10.18      Foreign Assets Control Regulations.  Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the Patriot Act.  Furthermore, none of the Borrowers or their Affiliates
(a) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.

 

10.19      Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.20      Press Releases.

 

(a)   Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Administrative Agent or its Affiliates when
referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to the Administrative Agent and without the
prior written consent of the Agent unless (and only to the extent that) such
Credit Party or Affiliate is required to do so under applicable Law and then, in
any event, such Credit Party or Affiliate will consult with the Administrative
Agent before issuing such press release or other public disclosure.

 

(b)   Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark.  Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof.  Administrative Agent
reserves the right to provide to industry trade

 

124

--------------------------------------------------------------------------------


 

organizations information necessary and customary for inclusion in league table
measurements.

 

10.21              Additional Waivers.

 

(a)           The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by applicable Law, the obligations of
each Loan Party shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement or any
other Loan Document, or (iii) the failure to perfect any security interest in,
or the release of, any of the Collateral or other security held by or on behalf
of the Collateral Agent or any other Credit Party.

 

(b)           The obligations of each Loan Party  shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

(c)           To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated.  Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

 

(d)           Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement.  Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be

 

125

--------------------------------------------------------------------------------


 

subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations and the termination of the Commitments. In
addition, any indebtedness of any Loan Party now or hereafter held by any other
Loan Party is hereby subordinated in right of payment to the prior indefeasible
payment in full of the Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness.  If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement and the other Loan
Documents.  Subject to the foregoing, to the extent that any Borrower shall,
under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Revolving Loans made to another Borrower hereunder or
other Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers.  As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

(e)           Without limiting the generality of the foregoing, or of any other
waiver or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.

 

10.22              No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

10.23              Attachments.  The exhibits, schedules and annexes attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

10.24              Copies and Facsimiles.  This Agreement and all other
documents (including, without limitation, the Loan Documents) which have been or
may be hereinafter furnished by any Loan Party to any Agent or any Lender may be
reproduced by such Agent or such Lender by any photographic, microfilm,
xerographic, digital imaging, or other process. Any

 

126

--------------------------------------------------------------------------------


 

such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business). Any facsimile which bears proof of transmission shall be binding on
the party which or on whose behalf such transmission was initiated and likewise
so admissible in evidence as if the original of such facsimile had been
delivered to the party which or on whose behalf such transmission was received.

 

10.25              Existing Credit Agreement Amended and Restated.  Upon
satisfaction of the conditions precedent to the effectiveness of this Agreement,
(a) this Agreement shall amend and restate the Existing Credit Agreement in its
entirety, (b) the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within and be governed by this Agreement;
provided, however, that each of the Loan Parties, each Agent, each Lender and
each L/C Issuer hereby agrees that (i) each of the “Loans” (as such term is
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement on the Effective Date shall, for purposes of this Agreement, be
included as Loans hereunder; (ii) each “Letter of Credit” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement on
the Effective Date shall be a Letter of Credit hereunder, (iii) all Obligations
of the Loan Parties under the Existing Credit Agreement shall remain
outstanding, shall constitute continuing Obligations secured by the Collateral,
and this Agreement shall not be deemed to evidence or result in a novation or
repayment and reborrowing of such Obligations, and (iv) all references to the
Existing Credit Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof.

 

[Signature pages follow]

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

BORROWERS

/s/THE PEP BOYS — MANNY, MOE & JACK

/s/THE PEP BOYS MANNY, MOE & JACK OF CALIFORNIA

/s/PEP BOYS — MANNY, MOE & JACK OF DELAWARE, INC.

/s/PEP BOYS — MANNY, MOE & JACK OF PUERTO RICO, INC.

/S/BIG 10 TIRE STORES, LLC

/S/TIRE STORES GROUP HOLDING CORP.

 

GUARANTORS

 

/s/CARRUS SUPPLY CORPORATION

 

/S/BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent

/S/BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

/S/WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor by merger to Wells Fargo
Retail Finance, LLC, as an L/C Issuer

/S/WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor by merger to Wells Fargo
Retail Finance, LLC, as a Lender

/S/regions bank, as a Lender

/S/PNC BAnk, nATIONAL aSSOCIATION, as a Lender

/S/capital one leverage finance corp., as a Lender

/s/Siemens Financial Services, Inc., as a Lender

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Committed Loan Notice

 

 

Date:

 

 

To:                              Bank of America, N.A., as Administrative Agent

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

 

Re:          Amended and Restated Credit Agreement dated as of July 26, 2011 (as
modified, amended, supplemented or restated and in effect from time to time, the
“Credit Agreement”) by and between, among others, (i) The Pep Boys — Manny,
Moe & Jack, as agent (in such capacity, the “Lead Borrower”) for itself and the
other Borrowers party thereto  (collectively, with the Lead Borrower, the
“Borrowers”) (ii) the Guarantors, and (iii) Bank of America, N.A., as
administrative agent (the “Administrative Agent “) for its own benefit and the
benefit of the other Credit Parties.  Capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.

 

Ladies and Gentlemen:

 

The Lead Borrower refers to the above described Credit Agreement and hereby
irrevocably notifies you of the Committed Borrowing requested below:

 

1.                                       The Business Day of the requested
Committed Borrowing is                         , 20[     ](1).

 

2.                                       The aggregate amount of the requested
Committed Borrowing(2) is $                       , which Committed Borrowing
consists of the following Types:

 

Type of Borrowing
(Prime Rate Loans or
LIBO Rate Loans)(3)

 

Amount

 

Interest Period for LIBO Rate
Loans(4)

 

 

 

$

 

 

[1] [2] [3] [6] months

 

 

 

$

 

 

[1] [2] [3] [6] months

 

 

 

$

 

 

[1] [2] [3] [6] months

 

 

 

$

 

 

[1] [2] [3] [6] months

 

 

--------------------------------------------------------------------------------

(1)  Each such notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of LIBO Rate Loans, and (ii) one (1) Business Day prior to the
requested date of any Borrowing of Prime Rate Loans.

(2)  Each Borrowing of LIBO Rate Loans shall be in a principal amount of
$5,000,000.00 or a whole multiple of $1,000,000.00 in excess thereof, and each
Borrowing of Prime Rate Loans made hereunder shall be in a principal amount of
not less than $100,000.00.

(3)  If no election of Type of Committed Loans is specified, such Committed
Loans shall be made as Prime Rate Loans.

(4)  If no election of Interest Period is specified, such notice shall be deemed
a request for an Interest Period of one (1) month.

 

--------------------------------------------------------------------------------


 

3.                                       Proceeds of the requested Committed
Borrowing are to be disbursed to the following account(s):

 

 

 

The Lead Borrower hereby represents and warrants that: (i) the Committed Loan
requested herein complies with the provisions of Section 2.02(a) and (b) of the
Credit Agreement; (ii) the conditions specified in Sections 4.02(a), (b), and
(d) of the Credit Agreement shall be satisfied before and after giving effect to
the requested Borrowing; and (iii) after giving effect to the requested
Borrowing set forth above, all conversions of Committed Loans from one Type to
the other, and all continuations of Committed Loans as the same Type, there will
be no more than six (6) Interest Periods in effect with respect to Committed
Loans.

 

 

 

THE PEP BOYS — MANNY, MOE & JACK, as Lead Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

1348937.1

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Continuation/Conversion Notice

 

 

Date:

 

 

To:                              Bank of America, N.A., as Administrative Agent

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

 

Re:          Amended and Restated Credit Agreement dated as of July 26, 2011 (as
modified, amended, supplemented or restated and in effect from time to time, the
“Credit Agreement”) by and between, among others, (i) The Pep Boys — Manny,
Moe & Jack, as agent (in such capacity, the “Lead Borrower”) for itself and the
other Borrowers party thereto  (collectively, with the Lead Borrower, the
“Borrowers”) (ii) the Guarantors, and (iii) Bank of America, N.A., as
administrative agent (the “Administrative Agent “) for its own benefit and the
benefit of the other Credit Parties.  Capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.

 

Ladies and Gentlemen:

 

The Lead Borrower hereby requests (select one):

 

o  A conversion of Committed Loans             o  A continuation of LIBO Rate
Loans

 

1.                                       On                         (a Business
Day)(1)

 

2.                                       In the amount of
$                               (2)

 

3.                                       For Conversions: Comprised of
                                 (Type of Committed Loan to be Converted)

 

4.                                       For LIBO Rate Loans: with an Interest
Period of              months(3)

 

--------------------------------------------------------------------------------

(1)  Each such notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
conversion to or continuation of LIBO Rate Loans or of any conversion of LIBO
Rate Loans to Prime Rate Loans. If the Lead Borrower fails to give a timely
notice of a conversion or continuation, then the applicable Committed Loans
shall be converted or continued, as appropriate, to Prime Rate Loans.

(2)  Each conversion to or continuation of LIBO Rate Loans shall be in a
principal amount of $5,000,000.00 or a whole multiple of $1,000,000.00 in excess
thereof, and each conversion to Prime Rate Loans made hereunder shall be in a
principal amount of not less than $100,000.00.

(3)  The Lead Borrower may request a conversion to, or continuation of, LIBO
Rate Loans with an Interest Period of one (1), two (2), three (3), or six
(6) month.  If no election of Interest Period is specified, such notice shall be
deemed a request for an Interest Period of one (1) month.

 

--------------------------------------------------------------------------------


 

The Lead Borrower hereby represents and warrants that: (i) the Committed Loan
requested herein complies with the provisions of Section 2.02(a), (b), and
(c) of the Credit Agreement; (ii) the conditions specified in Sections 4.02(a),
(b), and (d) of the Credit Agreement shall be satisfied before and after giving
effect to the requested Borrowing; and (iii) after giving effect to the
requested Borrowing set forth above, all conversions of Committed Loans from one
Type to the other, and all continuations of Committed Loans as the same Type,
there will be no more than six (6) Interest Periods in effect with respect to
Committed Loans.

 

 

 

THE PEP BOYS — MANNY, MOE & JACK, as Lead Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

1348943.1

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Swing Line Loan Notice

 

 

Date:

 

 

To:                              Bank of America, N.A., as Administrative Agent
and as Swing Line Lender

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

 

Re:          Amended and Restated Credit Agreement dated as of July 26, 2011 (as
modified, amended, supplemented or restated and in effect from time to time, the
“Credit Agreement”) by and between, among others, (i) The Pep Boys — Manny,
Moe & Jack, as agent (in such capacity, the “Lead Borrower”) for itself and the
other Borrowers party thereto  (collectively, with the Lead Borrower, the
“Borrowers”), (ii) the Guarantors, and (iii) Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties, and Swing Line Lender (in such capacity,
the “Swing Line Lender”).  Capitalized terms used but not defined herein shall
have the meanings set forth in the Credit Agreement.

 

Ladies and Gentlemen:

 

The Lead Borrower refers to the above described Credit Agreement and hereby
irrevocably notifies you of the Swing Line Borrowing requested below:

 

1.                                       The Business Day of the requested Swing
Line Borrowing is                           , 20[    ].

 

2.                                       The aggregate amount of the requested
Swing Line Borrowing is $                            , which Swing Line
Borrowing shall consist of a Prime Rate Loan.

 

3.                                       Proceeds of the requested Swing Line
Borrowing are to be disbursed to the following account(s):

 

The Lead Borrower hereby represents and warrants that: (a) the Swing Line
Borrowing requested herein complies with the provisions of Section 2.04(a) and
(b) of the Credit Agreement, and (b) the conditions specified in Sections
4.02(a), (b), and (d) of the Credit Agreement shall be satisfied before and
after giving effect to the requested Swing Line Borrowing.

 

 

 

THE PEP BOYS — MANNY, MOE & JACK, as Lead Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

1348947.1

 

--------------------------------------------------------------------------------


 

Exhibit C-1

 

[AMENDED AND RESTATED] COMMITTED LOAN NOTE

 

$[                     ]

 

July 26, 2011

 

FOR VALUE RECEIVED, the undersigned (singly, a “Borrower”, and collectively, the
“Borrowers”) jointly and severally promise to pay to the order of
[                                       ] (hereinafter, with any subsequent
holders, the “Lender”), c/o Bank of America, N.A., 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, the principal sum of
[                                   ] ($                          ), or, if
less, the aggregate unpaid principal balance of Committed Loans made by the
Lender to or for the account of any Borrower pursuant to the Amended and
Restated Credit Agreement dated as of July 26, 2011 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among (i) the Borrowers, (ii) the Guarantors, (iii) Bank of
America, N.A., as administrative agent and collateral agent (in such capacities,
the “Agent”) for its own benefit and the benefit of the other Credit Parties,
and (iv) the Lenders party thereto (the “Lenders”), with interest at the rate
and payable in the manner stated therein. [This Amended and Restated Committed
Loan Note replaces in its entirety that certain Committed Loan Note dated
January 16, 2009, by the Borrowers payable to the Lender.]

 

[This Amended and Restated Committed Loan Note is hereinafter referred to as a
“Committed Loan Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. / This is a “Committed Loan Note”
to which reference is made in the Credit Agreement and is subject to all terms
and provisions thereof.] The principal of, and interest on, this Committed Loan
Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Committed Loans, the
accrual of interest thereon, and the repayment of such Committed Loans, shall be
prima facie evidence of the indebtedness hereunder, absent manifest error.

 

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, or remedies
hereunder shall operate as a waiver thereof on that occasion nor on any other
occasion.  No waiver of any Event of Default shall operate as a waiver of any
other Event of Default, nor as a continuing waiver.

 

Each Borrower, and each endorser and guarantor of this Committed Loan Note,
waives presentment, demand, notice (other than any notice expressly required by
the terms of this Committed Loan Note or the other Loan Documents), and protest,
and also waives any delay on the part of the holder hereof.  Each Borrower
assents to any extension or other indulgence (including, without limitation, the
release or substitution of Collateral) permitted by any Agent and/or the Lender
with respect to this Committed Loan Note and/or any Collateral or any extension
or other indulgence with respect to any other liability or any collateral given
to secure any other liability of any Borrower or any other Person obligated on
account of this Committed Loan Note.

 

--------------------------------------------------------------------------------


 

This Committed Loan Note shall be binding upon each Borrower, and each endorser
and guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and permitted assigns.

 

The liabilities of each Borrower, and of any endorser or guarantor of this
Committed Loan Note, are joint and several, provided, however, the release by
any Agent or the Lender of any one or more such Persons shall not release any
other Person obligated on account of this Committed Loan Note.  Each reference
in this Committed Loan Note to each Borrower, any endorser, and any guarantor,
is to such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Committed Loan Note may seek contribution from any
other Person also obligated except in accordance with the terms of
Section 10.21(d) of the Credit Agreement.

 

THIS COMMITTED LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES
THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5  1401 AND 5  1402).

 

EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE  JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS COMMITTED LOAN NOTE OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; PROVIDED THAT, NOTHING IN THIS
COMMITTED LOAN NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS COMMITTED LOAN NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT NECESSARY
OR ADVISABLE TO ENFORCE ANY RIGHT OR INTEREST ANY CREDIT PARTY MAY HAVE AGAINST
ANY COLLATERAL GRANTED BY ANY LOAN PARTY.

 

EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS COMMITTED LOAN NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
THE PRECEDING PARAGRAPH.  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

--------------------------------------------------------------------------------


 

EACH PARTY HERETO AGREES THAT ANY ACTION COMMENCED BY ANY BORROWER ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS COMMITTED LOAN
NOTE OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS
SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

 

Each Borrower, Guarantor, Endorser, Surety and Lender makes the following waiver
knowingly, voluntarily, and intentionally, and understands that the other
parties to this Committed Loan Note, the Agents and the Lender, in the
establishment and maintenance of their respective relationship with each other
contemplated by this Committed Loan Note, is relying thereon. EACH BORROWER,
EACH GUARANTOR, ENDORSER, SURETY, AND LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS COMMITTED LOAN NOTE, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND WAIVES THE RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS  CLAIM
IN RESPECT OF SUCH ACTION OR PROCEEDING.  EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT AND THIS COMMITTED LOAN NOTE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Committed Loan Note to be
duly executed as of the date set forth above.

 

BORROWERS:

THE PEP BOYS — MANNY, MOE & JACK

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

THE PEP BOYS — MANNY, MOE & JACK OF CALIFORNIA

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

THE PEP BOYS — MANNY, MOE & JACK OF DELAWARE, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

THE PEP BOYS — MANNY, MOE & JACK OF PUERTO RICO, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TIRE STORES GROUP HOLDING CORP.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BIG 10 TIRE STORES, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Committed Loan Note

 

--------------------------------------------------------------------------------


 

Exhibit C-2

 

[AMENDED AND RESTATED] SWING LINE NOTE

 

$35,000,000.00

 

July 26, 2011

 

FOR VALUE RECEIVED, the undersigned (singly, a “Borrower”, and collectively, the
“Borrowers”) jointly and severally promise to pay to the order of BANK OF
AMERICA, N.A. (hereinafter, with any subsequent holders, the “Swing Line
Lender”), 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, the
principal sum of THIRTY-FIVE MILLION DOLLARS ($35,000,000.00), or, if less, the
aggregate unpaid principal balance of Swing Line Loans made by the Swing Line
Lender to or for the account of any Borrower pursuant to the Amended and
Restated Credit Agreement dated as of July 26, 2011 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among (i) the Borrowers, (ii) the Guarantors, (iii) Bank of
America, N.A., as administrative agent and collateral agent (in such capacities,
the “Agent”) for its own benefit and the benefit of the other Credit Parties,
and (iv) the Lenders party thereto (the “Lenders”), with interest at the rate
and payable in the manner stated therein. [This Amended and Restated Swing Line
Note replaces in its entirety that certain Swing Line Note dated January 16,
2009, by the Borrowers payable to the Lender.]

 

[This Amended and Restated Swing Line Note is hereinafter referred to as a
“Swing Line Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. / This is a “Swing Line Note” to
which reference is made in the Credit Agreement and is subject to all terms and
provisions thereof.]  The principal of, and interest on, this Swing Line Note
shall be payable at the times, in the manner, and in the amounts as provided in
the Credit Agreement and shall be subject to prepayment and acceleration as
provided therein.  Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Swing Line Loans,
the accrual of interest thereon, and the repayment of such Swing Line Loans,
shall be prima facie evidence of the indebtedness hereunder, absent manifest
error.

 

No delay or omission by any Agent or the Swing Line Lender in exercising or
enforcing any of such Agent’s or the Swing Line Lender’s powers, rights,
privileges, or remedies hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion.  No waiver of any Event of Default shall
operate as a waiver of any other Event of Default, nor as a continuing waiver.

 

Each Borrower, and each endorser and guarantor of this Swing Line Note, waives
presentment, demand, notice (other than any notice expressly required by the
terms of this Swing Line Note or the other Loan Documents), and protest, and
also waives any delay on the part of the holder hereof.  Each Borrower assents
to any extension or other indulgence (including, without limitation, the release
or substitution of Collateral) permitted by any Agent and/or the Swing Line
Lender with respect to this Swing Line Note and/or any Collateral or any
extension or other indulgence with respect to any other

 

1

--------------------------------------------------------------------------------


 

liability or any collateral given to secure any other liability of any Borrower
or any other Person obligated on account of this Swing Line Note.

 

This Swing Line Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Swing Line Lender and its
successors, endorsees, and permitted assigns.

 

The liabilities of each Borrower, and of any endorser or guarantor of this Swing
Line Note, are joint and several, provided, however, the release by any Agent or
the Swing Line Lender of any one or more such Persons shall not release any
other Person obligated on account of this Swing Line Note.  Each reference in
this Swing Line Note to each Borrower, any endorser, and any guarantor, is to
such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Swing Line Note may seek contribution from any
other Person also obligated except in accordance with the terms of
Section 10.21(d) of the Credit Agreement.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF,
BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

 

EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE  JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; PROVIDED THAT, NOTHING IN THIS
SWING LINE NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT NECESSARY OR
ADVISABLE TO ENFORCE ANY RIGHT OR INTEREST ANY CREDIT PARTY MAY HAVE AGAINST ANY
COLLATERAL GRANTED BY ANY LOAN PARTY.

 

EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THE
PRECEDING PARAGRAPH.  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW,

 

2

--------------------------------------------------------------------------------


 

THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

EACH PARTY HERETO AGREES THAT ANY ACTION COMMENCED BY ANY BORROWER ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS SWING LINE NOTE
OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

 

Each Borrower, Guarantor, Endorser, Surety and Lender makes the following waiver
knowingly, voluntarily, and intentionally, and understands that the other
parties to this Swing Line Note, the Agents and the Swing Line Lender, in the
establishment and maintenance of their respective relationship with each other
contemplated by this Swing Line Note, is relying thereon. EACH BORROWER, EACH
GUARANTOR, ENDORSER, SURETY, AND SWING LINE LENDER, BY ITS ACCEPTANCE HEREOF,
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE, ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY) AND WAIVES THE RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR
CROSS-CLAIM IN RESPECT OF SUCH ACTION OR PROCEEDING.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT AND THIS SWING LINE NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Swing Line Note to be duly
executed as of the date set forth above.

 

BORROWERS:

THE PEP BOYS — MANNY, MOE & JACK

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

THE PEP BOYS — MANNY, MOE & JACK OF CALIFORNIA

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

THE PEP BOYS — MANNY, MOE & JACK OF DELAWARE, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

THE PEP BOYS — MANNY, MOE & JACK OF PUERTO RICO, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TIRE STORES GROUP HOLDING CORP.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BIG 10 TIRE STORES, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Swing Line Note

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Compliance Certificate

 

 

Date of Certificate:

 

 

To:          Bank of America, N.A., as Administrative Agent

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Mr. David R. Vega

 

Re:          Amended and Restated Credit Agreement dated as of July 26, 2011 (as
modified, amended, supplemented or restated and in effect from time to time, the
“Credit Agreement”) by and between, among others, (i) The Pep Boys — Manny,
Moe & Jack, as agent (in such capacity, the “Lead Borrower”) for itself and the
other Borrowers party thereto (collectively, with the Lead Borrower, the
“Borrowers”), (ii) the Guarantors, and (iii) Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties.  Capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.

 

The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies on behalf of the Loan Parties as of the date hereof
the following:

 

1.                                       [Consolidated Fixed Charge Coverage
Ratio.

 

Set forth in Appendix I, in reasonable detail, are calculations with respect to
Consolidated Fixed Charge Coverage Ratio for the [Fiscal Year/Fiscal Quarter]
ending [                      ].](1)

 

2.                                       No Material Accounting Changes, Etc.

 

(a)                                  The financial statements furnished to the
Administrative Agent for the [Fiscal Year/Fiscal Quarter/Fiscal Month] ending
[                      ] were prepared in accordance with GAAP consistently
applied (except for modifications which are necessitated by changes in GAAP or
immaterial GAAP variances) and present fairly in all material respects the
financial condition and results of operations of the Lead Borrower and its
Subsidiaries on a Consolidated basis, as of the end of the period(s) covered,
subject to (i) with respect to the monthly and quarterly financial statements,
normal year end audit adjustments and the absence of footnotes and (ii) any
changes as disclosed on Appendix II hereto.

 

(b)                                 Except as set forth in Appendix II, there
has been no change in GAAP which has been applied in the Lead Borrower’s most
recent audited financial statements since [                                ]
(the date of the Lead Borrower’s most recent audited financial

 

--------------------------------------------------------------------------------

(1)  Please note that item #1 is only required to be included if such Compliance
Certificate is being delivered in connection with the delivery of quarterly or
annual financial statements pursuant to Sections 6.01(a) and (b) of the Credit
Agreement.

 

1

--------------------------------------------------------------------------------


 

statements), and if such a change has occurred, the effect of such change on the
financial statements is detailed in Appendix II.

 

3.                                       No Default or Event of Default.

 

[Since [                    ] (the date of the last similar certification), no
Default or Event of Default has occurred.][Since [                        ] (the
date of the last similar certification), No Default or Event of Default has
occurred, except as set forth on Appendix III.  The Borrowers have taken or
propose to take those actions with respect to such Default or Event of Default
as described on said Appendix III.]

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Lead Borrower, on behalf of itself and each of the other
Loan Parties, has duly executed this Compliance Certificate as the date first
written above.

 

 

LEAD BORROWER:

 

 

 

THE PEP BOYS — MANNY, MOE & JACK

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

APPENDIX I

 

The following is a reasonably detailed calculation of the Consolidated Fixed
Charge Coverage Ratio:(2)

 

1.

Consolidated EBITDA For Such Period:

 

 

 

 

(a)

Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period:

 

 

 

 

 

Plus the following (to the extent deducted in calculating such Consolidated Net
Income, in each case of or by the Lead Borrower and its Subsidiaries for such
Measurement Period):

 

 

 

 

(b)

Consolidated Interest Charges:

 

 

 

 

 

Plus

 

 

 

 

(c)

The provision for Federal, state, local and foreign income Taxes:

 

 

 

 

 

Plus

 

 

 

 

(d)

depreciation and amortization expense:

 

 

 

 

 

Plus

 

 

 

 

(e)

non-cash stock compensation expenses:

 

 

 

 

(f)

other non-recurring expenses or losses reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period

 

 

 

 

(g)

the sum of lines 1(a) through 1(f):

 

 

 

 

 

minus the sum of the following (to the extent included in calculating such
Consolidated Net Income, in each case of or by the Lead Borrower and its
Subsidiaries for such Measurement Period):

 

 

 

 

(h)

Federal, state, local and foreign income tax credits:

 

 

 

 

 

Plus

 

 

--------------------------------------------------------------------------------

(2)  NTD: To the extent such calculation is not required, please insert “N/A” on
Appendix I.

 

4

--------------------------------------------------------------------------------


 

(i)

all non-recurring non-cash items increasing Consolidated Net Income:

 

 

 

 

(j)

the sum of line 1(h) and Line 1(i):

 

 

 

 

(k)

Consolidated EBITDA [line 1(g) minus line 1(j)]:

 

 

 

 

2.

minus the sum of following:

 

 

 

 

(a)

Capital Expenditures for such period:

 

 

 

 

 

Plus

 

 

 

 

(b)

aggregate amount of Federal, state, local and foreign income taxes paid in cash
for such period:

 

 

 

 

(c)

the sum of lines 2(a) through 2(b):

 

 

 

 

3.

line 1(k) minus line 2(c):

 

 

 

 

4.

Debt Service Charges (in each case of or by the Lead Borrower and its
Subsidiaries for such Measurement Period):

 

 

 

 

(a)

Consolidated Interest Charges paid or required to be paid or paid for such
Measurement Period:

 

 

 

 

 

Plus

 

 

 

 

(b)

Principal payments made or required to be made on account of Indebtedness
(excluding the Obligations but including, without limitation, Capital Lease
Obligations) for such Measurement Period:

 

 

 

 

(c)

Debt Service Charges: [the sum of lines 4(a) and 4(b)]:

 

 

 

 

 

Plus

 

 

 

 

5.

The aggregate amount of all Restricted Payments

 

 

5

--------------------------------------------------------------------------------


 

 

Paid in cash during such period:

 

 

 

 

6.

the sum of line 5 and line 4(c):

 

 

 

 

7.

Consolidated Fixed Charge Coverage Ratio

[line 3 divided by line 6]:

 

 

6

--------------------------------------------------------------------------------


 

APPENDIX II

 

Except as set forth below, no change in GAAP which has been applied in the Lead
Borrower’s most recent audited financial statements has occurred since
[                                        ] (the date of the Lead Borrower’s most
recent audited financial statements).  [If any such change has occurred, the
following describes the nature of the change in reasonable detail and the
effect, if any, of each such change in GAAP or in application thereof on the
financial statements delivered in accordance with the Credit Agreement].

 

7

--------------------------------------------------------------------------------


 

[APPENDIX III

 

Except as set forth below, no Default or Event of Default has occurred.  The
following describes the nature of the Default or Event of Default in reasonable
detail and the steps, if any, being taken or contemplated by the Loan Parties to
be taken on account thereof.]

 

8

--------------------------------------------------------------------------------


 

Exhibit E

 

Assignment and Assumption

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
with respect to the L/C Obligations and the Swing Line Loans included in such
facilities(5)) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

(5)  Include all applicable subfacilities, if any.

 

--------------------------------------------------------------------------------


 

Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]

 

 

3.

Borrowers:         The Pep Boys — Manny, Moe & Jack, as Lead Borrower, and the
other Borrowers party to the Credit Agreement.

 

 

4.

Administrative Agent: Bank of America, N.A., as the Administrative Agent under
the Credit Agreement.

 

 

5.

Credit Agreement:          Amended and Restated Credit Agreement, dated as of
July 26, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) entered into by, among others, the Lead
Borrower, the other Borrowers from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and Collateral Agent.

 

 

6.

Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Amount of
Assignor’s
Commitment
/ Loans

 

Amount of
Commitment
/Loans
Assigned(8)

 

Percentage
of Aggregate
Commitment/
Loans
Assigned(9)

 

Resulting
Commitment/
Loans of
Assignor

 

Resulting
Commitment/ 
Loans of
Assignee

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

 

 

[7.

Trade Date:                                    ](10)

 

 

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL

BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(6)  List each Assignor, as appropriate.

(7)  List each Assignee, as appropriate.

(8)  Subject to minimum amount requirements pursuant to Section 10.06(b)(i) of
the Credit Agreement and subject to proportionate amount requirements pursuant
to Section 10.06(b)(ii) of the Credit Agreement.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

Acknowledged, consented to:(11)

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11) To the extent required under Section 10.06(b)(i)(B), Section10.06(b)(i)(C),
or Section 10.06(b)(iii)(B) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to:(12)

 

 

 

BANK OF AMERICA, N.A., as Swing Line Lender

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12)  To the extent required under Section 10.06(b)(iii)(D) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to:(13)

 

 

 

[                        , as L/C Issuer]

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13) To the extent required under Section 10.06(b)(iii)(C) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to:(14)

 

 

 

THE PEP BOYS — MANNY, MOE & JACK, as

 

the Lead Borrower

 

 

 

 

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(14) To the extent required under Section 10.06(b)(i)(B),
Section 10.06(b)(i)(C), or Section 10.06(b)(iii)(A) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Reference is made to a certain Amended and Restated Credit Agreement dated as of
July 26, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), entered into by, among others, The Pep
Boys — Manny, Moe & Jack, as Lead Borrower, the other Borrowers from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Collateral Agent.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Loan Parties or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Loan Parties or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Collateral Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York (except for the conflict of laws rules thereof, but including general
obligations law sections 5-1401 and 5-1402).

 

4.         Fees.  Unless waived by the Administrative Agent in accordance with
section 10.06(b)(iv), this Assignment and Assumption shall be delivered to the
Administrative Agent with a processing and recordation fee of $3,500.00.

 

1348987.1

 

--------------------------------------------------------------------------------


 

Schedule 1.01

Borrowers

 

The Pep Boys — Manny, Moe & Jack

The Pep Boys Manny Moe & Jack of California

Pep Boys — Manny, Moe & Jack of Delaware, Inc.

Pep Boys — Manny, Moe & Jack of Puerto Rico, Inc.

Tire Stores Group Holding Corp.

Big 10 Tires Stores, LLC

 

--------------------------------------------------------------------------------


 

Schedule 1.02

Guarantors

 

Carrus Supply Corporation

 

--------------------------------------------------------------------------------


 

Schedule 1.03

 

Existing Letters of Credit

 

See attached.

 

--------------------------------------------------------------------------------


 

EXISTING LETTERS OF CREDIT

 

LAST UPDATE:                 7/1/2011

 

PEP BOYS — MANNY, MOE & JACK

 

L/C
NUMBER

 

ISSUE
DATE

 

BENEFICIARY

 

AMOUNT
OUTSTANDING

 

EXPIRY
DATE

 

L/C
TYPE

 

636521

 

3/12/2009

 

ZURICH AMERICAN

 

$

8,300,000.00

 

4/1/2012

 

STBY

 

636517

 

3/2/2009

 

AIG INSURANCE COMPANY

 

$

10,500,000.00

 

12/1/2011

 

STBY

 

644882

 

8/3/2009

 

WELLS FARGO HSBC TRADI

 

$

50,000,000.00

 

8/3/2011

 

STBY

 

668746

 

10/12/2010

 

STATE OF NEVADA

 

$

252,000.00

 

3/31/2012

 

STEY

 

68044604

 

6/17/2009

 

BANK OF AMERICA

 

$

40,000,000.00

 

6/17/2012

 

STBY

 

68045531

 

8/10/2009

 

ACE AMERICAN INSURANCE

 

$

11,025,000.00

 

6/30/2012

 

STBY

 

 

 

 

 

 

 

$

120,077,000,000

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages

 

LENDER

 

COMMITMENT

 

APPLICABLE PERCENTAGE

 

Bank of America, N.A.

 

$

95,000,000.00

 

31.666666667

%

Wells Fargo Bank, National Association

 

$

70,000,000.00

 

23.333333333

%

Regions Bank

 

$

50,000,000.00

 

16.666666667

%

PNC Bank, National Association

 

$

30,000,000.00

 

10.000000000

%

Siemens Financial Services, Inc.

 

$

30,000,000.00

 

10.000000000

%

Capital One Leverage Finance Corp.

 

$

25,000,000.00

 

8.333333333

%

TOTAL

 

$

300,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Financial and Collateral Reporting

 

The Pep Boys — Manny, Moe & Jack et al.

 

DUE/NAME OF REPORT

 

DATE

 

( X )

 

 

 

 

 

 

 

Monthly or, if applicable, weekly:

 

 

 

 

 

·  Borrowing Base Certificate with the following backup:

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base backup to be received with BBC:

 

 

 

 

 

·   Inventory Stock Ledger summary

 

 

 

 

 

·   Schedule detailing In-Transit FOB Inventory (from G/L)

 

 

 

 

 

·   Schedule detailing In-Transit to Puerto Rico (from G/L)

 

 

 

 

 

·   Schedule detailing Stores In transit to DC - Overstock (from G/L)

 

 

 

 

 

·   Schedule detailing categories and dollar amounts of Display Units (from G/L)

 

 

 

 

 

·   Pepsi Inventory (from G/L)

 

 

 

 

 

·   Backup for Loaner Tools amount (from G/L)

 

 

 

 

 

·   Credit Card A/R

 

 

 

 

 

·   Accounts Receivable Aging

 

 

 

 

 

·   Backup to support Gift Card Amounts and Customer Deposits

 

 

 

 

 

·   Schedule of unprocessed In-Store Payments

 

 

 

 

 

·   Shrink (from G/L)

 

 

 

 

 

·   QOH Adjustment (from G/L)

 

 

 

 

 

·   Deduction of “cores” on Stock Ledger

 

 

 

 

 

 

 

 

 

 

 

Monthly (within 30 days after month-end):

 

 

 

 

 

·   Monthly Financial Statements

 

 

 

 

 

·   Monthly comparable sales report

 

 

 

 

 

·   Monthly store activity report (store openings/closings)

 

 

 

 

 

·   Officer’s Compliance Certificate

 

 

 

 

 

 

 

 

 

 

 

Quarterly (within 45 days after quarter-end):

 

 

 

 

 

·   Quarterly Financial Statements

 

 

 

 

 

·   Officer’s Compliance Certificate

 

 

 

 

 

 

 

 

 

 

 

Annually (within 90 days after year-end):

 

 

 

 

 

·   Audited Financial Statements

 

 

 

 

 

·   Officer’s Compliance Certificate

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Annually (within 30 days after year-end):

 

 

 

 

·   Insurance Summary

 

 

 

 

 

 

 

 

 

Annually (within 15 days after year-end):

 

 

 

 

·   Forecasts

 

 

 

 

 

--------------------------------------------------------------------------------

*Note: “G/L” refers to General Ledger

 

Mailed to:

David Vega

 

 

100 Federal Street, 9th Floor

 

 

Boston, MA 02110

 

 

Tel: (617) 434-8735

 

 

Fax: (617) 434-4131

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

EXISTING LIENS

 

DEBTOR

 

STATE

 

FILING
OFFICE

 

SECURED CREDITOR

 

FILING
DATE

 

FILING NUMBER

 

Big 10 Tire Stores, LLC

 

DE

 

SOS

 

Bank of America, N.A., as Collateral Agent

 

5/9/11

 

2011728743

 

 

 

 

 

 

 

 

 

 

 

 

 

Big 10 Tire Stores, LLC

 

FL

 

SOS

 

State of Florida, Department of Revenue

 

2/9/11

 

J1183167

 

 

 

 

 

 

 

 

 

 

 

 

 

Carrus Supply Corporation

 

DE

 

SOS

 

PNC Bank, National Association

 

4/3/08

 

81181286

 

 

 

 

 

 

 

 

 

 

 

 

 

Carrus Supply Corporation

 

DE

 

SOS

 

Bank of America, N.A., as Collateral Agent

 

1/16/09

 

90161544

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Delaware, Inc.

 

DE

 

SOS

 

Lombard US Equipment

Finance Corporation

 

3/11/03

 

30585722

 

 

 

 

 

 

 

 

 

9/20/04

 

42630764

 

 

 

 

 

 

 

Amendment - Secured Party name to RBS Lombard, Inc.

 

9/23/04

 

42680207

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment - add collateral

 

10/20/04

 

42951020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment - add collateral

 

2/15/08

 

80565604

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment - Secured Party to RBS Asset Finance, Inc.

 

2/20/08

 

80607778

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Delaware, Inc.

 

DE

 

SOS

 

GE Capital Consumer Card Co.

 

1/10/05

 

50096728

 

 

 

 

 

 

 

 

 

12/15/09

 

20094005507

 

 

 

 

 

 

 

Continuation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Delaware, Inc.

 

DE

 

SOS

 

PNC Bank, National Association

 

4/3/08

 

81181336

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Delaware, Inc.

 

DE

 

SOS

 

GE Money Bank

 

12/19/08

 

84227797

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Delaware, Inc.

 

DE

 

SOS

 

Bank of America, N.A., as Collateral Agent

 

1/16/09

 

90161502

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

EXISTING LIENS

 

DEBTOR

 

STATE

 

FILING
OFFICE

 

SECURED
CREDITOR

 

FILING
DATE

 

FILING
NUMBER

 

Pep Boys - Manny, Moe & Jack of Puerto Rico, Inc.

 

DE

 

SOS

 

Lombard US Equipment

Finance Corporation

 

3/11/03

 

30585896

 

 

 

 

 

 

 

 

 

9/20/04

 

42630814

 

 

 

 

 

 

 

Amendment - Secured Party name to RBS Lombard, Inc.

 

9/23/04

 

42680231

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment - add collateral

 

10/20/04

 

42951129

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment - add collateral

 

2/15/08

 

80565760

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment - Secured Party to RBS Asset Finance, Inc.

 

2/20/08

 

80607752

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Puerto Rico, Inc.

 

DE

 

SOS

 

GE Capital Consumer Card Co.

 

1/10/05

 

50096876

 

 

 

 

 

 

 

 

 

12/15/09

 

20093997936

 

 

 

 

 

 

 

Continuation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Puerto Rico, Inc.

 

DE

 

SOS

 

PNC Bank, National Association

 

4/3/08

 

81181492

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Puerto Rico, Inc.

 

DE

 

SOS

 

GE Money Bank

 

12/19/08

 

84227797

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Puerto Rico, Inc.

 

DE

 

SOS

 

Bank of America, N.A., as Collateral Agent

 

1/16/09

 

90161528

 

 

 

 

 

 

 

 

 

 

 

 

 

Pep Boys - Manny, Moe & Jack of Puerto Rico, Inc.

 

PR

 

SOS

 

Bank of America, N.A., as Collateral Agent

 

1/23/09

 

2009000388

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Crown Credit Company

 

3/21/05

 

2005032102981

 

 

 

 

 

 

 

Continuation

 

9/22/09

 

2009092200434

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

GE Capital Consumer Card Co.

 

1/20/00

 

31200522

 

 

 

 

 

 

 

 

 

12/17/04

 

2004123003117

 

 

 

 

 

 

 

Continuation

 

 

 

 

 

 

 

 

 

 

 

 

 

1/5/10

 

2010010506716

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Dell Financial Services LP

 

10/6/00

 

33151170

 

 

 

 

 

 

 

Continuation

 

9/19/05

 

2005091906859

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

continuation

 

9/8/10

 

2010090806528

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Dell Financial Services LP

 

9/19/05

 

2005091906847

 

 

 

 

 

 

 

continuation

 

8/20/10

 

2010082001053

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

7/21/06

 

2006072101939

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

7/24/06

 

2006072400490

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

7/26/06

 

2006072601838

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

EXISTING LIENS

 

DEBTOR

 

STATE

 

FILING
OFFICE

 

SECURED CREDITOR

 

FILING
DATE

 

FILING
NUMBER

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

7/26/06

 

2006072601840

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

IBM Credit LLC

 

10/2/06

 

2006100203928

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

10/27/06

 

2006102700417

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

IBM Credit LLC

 

11/28/06

 

2006112804445

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

IBM Credit LLC

 

12/6/06

 

2006120603665

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

IBM Credit LLC

 

1/19/07

 

2007011906489

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

2/21/07

 

2007022100395

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

3/29/07

 

2007032902323

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

3/29/07

 

2007032902347

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Ervin Leasing Company

 

10/9/07

 

2007100903998

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Ervin Leasing Company

 

10/9/07

 

2007100905168

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Ervin Leasing Company

 

10/9/07

 

2007100905194

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Noreast Capital Corporation

 

12/27/07

 

2007122704435

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Noreast Capital Corporation

 

1/22/08

 

2008012201945

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

PNC Bank, National Association

 

4/3/08

 

2008040401450

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

NCR Corporation

 

4/14/08

 

2008041402112

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

7/28/08

 

2008072806468

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

7/28/08

 

2008072806482

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Noreast Capital Corporation

 

9/4/08

 

2008090406789

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Bank of America, N.A., as Collateral Agent

 

1/16/09

 

2009011600524

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Royal Bank America Leasing

 

11/3/09

 

2009110301835

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Noreast Capital Corporation

 

11/25/09

 

2009112501184

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Noreast Capital Corporation

 

2/12/10

 

2010021202347

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Noreast Capital Corporation

 

2/25/10

 

2010022505338

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Noreast Capital Corporation

 

2/25/10

 

2010022604580

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070604994

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

EXISTING LIENS

 

DEBTOR

 

STATE

 

FILING
OFFICE

 

SECURED CREDITOR

 

FILING
DATE

 

FILING NUMBER

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605011

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605035

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605073

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605198

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605225

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605249

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605263

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605302

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

201007005340

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605364

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605403

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/6/10

 

2010070605427

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Noreast Capital Corporation Assigned to Manufacturers and Traders Trust Company

 

7/13/10

 

2010071402327

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/16/10

 

2010071602941

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

7/22/10

 

2010072202968

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Raymond Leasing Corporation

 

9/1/10

 

2010090105584

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

10/6/10

 

2010100606363

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Kubota Credit Corporation, U.S.A.

 

10/14/10

 

2010101400560

 

 

 

 

 

 

 

Amendment - collateral

 

2/16/11

 

2011021600216

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

11/16/10

 

2010111602926

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

11/16/10

 

2010111602940

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

11/16/10

 

2010111605338

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Noreast Capital Corporation

 

12/1/10

 

2010120202602

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pep Boys - Manny, Moe & Jack

 

PA

 

SOS

 

Wells Fargo Bank, N.A.

 

12/8/10

 

2010120804115

 

 

4

--------------------------------------------------------------------------------


 

Schedule 7.2

 

Investment Schedule

 

Investment

 

Amount

 

 

 

 

 

Regions

 

 

 

1900 5th Avenue North

 

 

 

23rd Floor

 

 

 

Birmingham, AL 35203

 

 

 

Attn: Pam Constance

 

 

 

 

 

 

 

 

 

$

86,928

 

 

 

 

 

Morgan Stanley Smith Barney

 

 

 

185 Aslum Street

 

 

 

Hartford, CT 06103

 

 

 

Attn: Denise Yuu

 

 

 

 

 

 

 

 

 

$

5,006,258

 

 

 

 

 

Total

 

$

5,093,185

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

EXISTING INDEBTEDNESS

 

DESCRIPTION

 

MATURITY 
DATE

 

INTEREST 
PAYMENT

 

INTEREST 
RATE @

 

2115 GL # 
CURRENT 
PORTION

 

2225 GL# 
LONG TERM 
PORTION

 

TOTAL 
BALANCE @ 
7/2/2011

 

MAXIMUM
CAP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$320M Senior Secured Term Loan

 

10/27/13

 

3/1, 6/1, 9/1, 12/1

 

7.06

%

1,078,888

 

147,017,579

 

148,096,467

 

 

 

$200M Senior Subordinated Notes

 

12/15/14

 

June 15, Dec 15

 

7.500

%

0

 

147,565,000

 

147,565,000

 

 

 

Morgan Stanley Swap

 

 

 

 

 

 

 

0

 

15,630,964

 

15,630,964

 

Mark to Market

 

PNC Card

 

 

 

 

 

 

 

0

 

0

 

0

 

$

7.5m

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prime Revenue Trade Payable Liability

 

 

 

 

 

 

 

58,699,206

 

0

 

58,699,206

 

$

100m

 

 

--------------------------------------------------------------------------------


 

Schedule 10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

Administrative Agent, Collateral Agent,

Swing Line Lender & any L/C Issuer:

 

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: David Vega, Managing Director, Retail Finance Group

Facsimile: 617-434-4131

Telephone: 617-434-8735

E-Mail: david.r.vega@baml.com

 

with a copy to:

 

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: David S. Berman, Esq.

Facsimile: (617) 692-3550

Telephone: (617) 880- 3550

E-mail: dberman@riemerlaw.com

 

Lead Borrower and the Other Loan Parties:

 

The Pep Boys — Manny, Moe & Jack

3111 W. Allegheny Avenue

Philadelphia, PA 19132

Attention: Bernard K. McElroy, VP — Finance & Treasurer

Facsimile: (215) 430-9531

Phone: (215) 430-9203

E-mail: bernie_mcelroy@pepboys.com

 

with a copy to:

 

Brian Zuckerman, VP- General Counsel & Secretary

The Pep Boys — Manny, Moe & Jack

Facsimile: (215) 430-4640

Telephone: (215) 430-9169

E-Mail: brian_zuckerman@pepboys.com

 

Lead Borrower’s Website: www.pepboys.com

 

--------------------------------------------------------------------------------